       Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 1 of 80




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


    In re VEON, Ltd. Securities Litigation                Case 1:15-cv-08672-ALC



                    SECOND AMENDED COMPLAINT FOR VIOLATION
                         OF THE FEDERAL SECURITIES LAWS

          Lead Plaintiff Westway Alliance Corp. (“Plaintiff”) alleges the following based upon the

investigation by Plaintiff’s counsel, which includes, among other things: a review of Defendants’

(defined below) public documents, media interviews and reports, United States Securities and

Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

VimpelCom, Ltd. (“VimpelCom” or the “Company”) 1 securities analysts’ reports and advisories

about the Company, the deferred prosecution agreement entered into by VimpelCom, and

information readily available on the Internet.        Plaintiff believes that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

I.        NATURE OF THE ACTION

          1.     This is a securities class action on behalf of all persons or entities that purchased

VimpelCom securities between December 4, 2010 and November 3, 2015 inclusive (the “Class

Period”), seeking to pursue violations of the Securities Exchange Act of 1934 (the “1934 Act”)

and Rule 10b-5 promulgated thereunder.

           A.     VimpelCom’s Deferred Prosecution Agreement




1
       VimpelCom is now known as VEON, Ltd. (“VEON”). See Order, dated April 4, 2017
(D.E. 51).
     Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 2 of 80




       2.      On February 10, 2016, VimpelCom, pursuant to authority granted by the

Company’s Supervisory Board (the “Board”), and the United States Department of Justice,

Criminal Division, Fraud Section and the United States Attorney’s Office for the Southern District

of New York (“Offices”), enter into a deferred prosecution agreement (the “Deferred Prosecution

Agreement” or the “Agreement”).

       3.      The Company acknowledged and agreed that the Offices file a two-count criminal

information in the United States District Court for the Southern District of New York charging the

Company with one count of conspiracy to commit offenses against the United States in violation

of Title 15, United States Code, Section 371, that is, to violate the anti-bribery and books and

records provisions of the Foreign Corrupt Practices Act of 1977 (“FCPA”), as amended, Title 15,

United States Code, Sections 78dd-l, 78m(b)(2)(A), 78m(b)(5), and 78ff(a), and one count of

violation of the internal controls provisions of the of the FCPA, Title 15, United States Code,

Sections 78m(b)(2)(B), 78m(b)(5), and 78ff(a). In so doing, the Company: (a) knowingly waived

its right to indictment on this charge, as well as all rights to a speedy trial pursuant to the Sixth

Amendment to the United States Constitution, Title 15, United States Code, Section 3161, and

Federal Rule of Criminal Procedure 48(b); and (b) knowingly waived for purposes of the

Agreement and any charges by the United States arising out of the conduct described in the

attached statement of facts, any objection with respect to venue, and consented to the filing of the

information, as provided under the terms of the Agreement, in the United States District Court for

the Southern District of New York.

       4.      The Company also admitted, accepted, and acknowledged that it is responsible

under United States law for the acts of its officers, directors, employees, and agents as charged in

the information, and as set forth in the statement of facts, and that the allegations described in the



                                                  2
      Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 3 of 80




information are true and accurate. Should the Offices pursue the prosecution that is deferred by

the Agreement, the Company stipulates to the admissibility of the statement of facts in any

proceeding by the Offices, including any trial, guilty plea, or sentencing proceeding, and will not

contradict anything in the Statement of Facts at any such proceeding.

       5.      The Company agreed to pay total monetary penalties in the amount of

$460,326,398.40 (the “Total Criminal Penalty”), $40,000,000 of which was paid as forfeiture. The

Company also paid $190,163,199.20 of the Total Criminal Penalty to the United States Treasury

within ten (10) business days of the sentencing by the Court of VimpelCom’s subsidiary Unitel

LLC (“Unitel”) in connection with its guilty plea and plea agreement entered into, except that the

parties agreed that any criminal penalties that might be imposed by the Court on VimpelCom’s

subsidiary Unitel in connection with its guilty plea and plea agreement will be deducted from the

$190,163,199.20. The Total Criminal Penalty was offset by up to $230,163,199.20 for any

criminal penalties paid to the Organization of the Public Prosecution Service of the Netherlands

(“Dutch Prosecution Service”) in connection with the settlement of the Company’s potential

prosecution in the Netherlands. See Deferred Prosecution Agreement previously attached as

Exhibit A to the Amended Complaint (D.E. 45).

II.    JURISDICTION AND VENUE

       6.      The claims asserted herein arise under and pursuant to §§ 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a) and Rule 10b-5 promulgated thereunder by the SEC)

(17 C.F.R. § 240.10b-5).

       7.      This Court has jurisdiction over the subject matter of this action pursuant to Section

27 of the Exchange Act (15 U.S.C. § 78aa), and 28 U.S.C. § 1331.




                                                 3
       Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 4 of 80




        8.      Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act,

15 U.S.C. § 78aa and 28 U.S.C. § 1391(b). Many of the acts and transactions alleged herein,

including the preparation and dissemination of materially false and misleading information,

occurred in substantial part in this Judicial District.

        9.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

III.    THE PARTIES

         A.      Plaintiffs

        10.     Lead Plaintiff Westway Alliance Corp., as set forth in the certification attached to

its first filed complaint, purchased the Company securities at artificially inflated prices during the

Class Period and has been damaged as a result of the revelation of the Company’s fraud.

        10(a). Plaintiff Sherman Steele, as set forth in the attached certification previously filed

at Docket No. 151, Exhibit 1, purchased the Company securities at artificially inflated prices

during the Class Period and has been damaged as a result of the revelation of the Company’s fraud.

        10(b). Plaintiff Leonard Karpowich, as set forth in the attached certification previously

filed at Docket No. 151, Exhibit 2, purchased the Company securities at artificially inflated priced

during the Class Period and has been damaged as a result of the revelation of the Company’s fraud.

        10(c). Plaintiff Stan Sinitsa, as set forth in the attached certification previously filed at

Docket No. 151, Exhibit 3, purchased the Company securities at artificially inflated prices during

the Class Period and has been damaged as a result of the revelation of the Company’s fraud.

         B.      Defendants



                                                   4
     Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 5 of 80




       11.    Defendant VimpelCom is a multinational telecommunications company

headquartered in the Netherlands and incorporated in Bermuda. During the period of 1996 to

2013, VimpelCom maintained a class of publicly traded securities registered pursuant to Section

12(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78l, and was required to file periodic

reports with the SEC under Section 15(d) of the Securities Exchange Act, 15 U.S.C. § 78o(d).

Accordingly, VimpelCom was an “issuer” as that term is used in the FCPA, Title 15, United States

Code, Section 78dd-1(a). VimpelCom had direct and indirect subsidiaries in various countries

around the world through which it conducted telecommunications business. Regional heads of

VimpelCom’s businesses have been members of VimpelCom’s senior management group.

VimpelCom has employed over 58,000 employees worldwide.

       12.    Defendant Jean-Yves Charlier (“Charlier”) has served as the Company’s Chief

Executive Officer (“CEO”) since April 2015.2

       13.    Defendant Jo Lunder (“Lunder”) served as the Company’s CEO from July 2011

to April 2015. Lunder also served a member of Management Board. In or around November 2015,

Norwegian prosecutors detained and questioned Lunder on suspicions of corruption related to

VimpelCom’s operations in Uzbekistan.

       14.    Defendant Alexander Izosimov (“Izosimov”) served as the Company’s CEO from

October 2003 to June 2011.

       15.    Defendant Andrew Mark Davies (“Davies”) has served as the Company’s Chief

Financial Officer (“CFO”) since November 2013.

       16.    Defendant Cornelis Hendrik van Dalen (“van Dalen”) served as the Company’s

CFO from September 2010 to November 2013.



2
       Plaintiff’s voluntary dismissal of Charlier was so ordered on April 16, 2018. (D.E. 113).
                                                5
        Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 6 of 80




         17.   Defendants referenced above in ¶¶ 12-16 are sometimes collectively referred to

herein as the “Individual Defendants.” 3

          C.    Other Relevant Entities and Individuals

         18.   Bekhzod Akhmedov (“Akhmedov”) was Ms. Karimova’s associate and

telecommunications representative, who also headed MTS’ Uzbek subsidiary, Uzdunrobita.

         19.   Buzton JV Ltd (“Buzton”) is VimpelCom’s majority-owned subsidiary and

provides fixed-line telecommunications services in Uzbekistan. Buzton was formed in Uzbekistan

and a majority interest was purchased by VimpelCom in 2008. Buzton is part of the CIS business

unit and, like Unitel, is managed by local managers and a supervisory committee largely comprised

of senior members of the CIS business unit management.

         20.   Freevale Enterprises (“Freevale”) is VimpelCom’s wholly-owned subsidiary and

acts as one of two holding companies of Unitel. Freevale was formed in the British Virgin Islands

and was purchased by VimpelCom in 2006 as part of its acquisition of Bakrie Uzbekistan Telecom

(“Buztel”), a separate mobile telecommunications operator in Uzbekistan that was merged into

Unitel following its acquisition. Freevale has no operations and no holdings other than Unitel.

         21.   Gayane Avakyan (“Avakyan”) was Ms. Karimova’s close associate. Ms. Avakyan

served as the sole director and sole shareholder of Takilant during the relevant time period.

According to media reports, in or around February 2014, Ms. Avakyan was arrested in Ms.

Karimova’s apartment by the Uzbek police and charged with forgery, illegal business activities,

money laundering, tax evasion, and illegal export of hard currency in large amounts. According

to media reports, Ms. Avakyan was subsequently convicted and sentenced to six years in Uzbek

jail.


3
        Pursuant to the Court’s Order, dated August 30, 2018 (D.E. 123), the allegations against
the other four Individual Defendants were dismissed.
                                                6
     Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 7 of 80




       22.     Gulnara Karimova (“Karimova”) is Uzbekistan’s President’s eldest daughter.

From at least 2005 until July 2013, Ms. Karimova also held several positions in the Uzbek

government.

       23.     Rustam Madumarov (“Madumarov”) was Ms. Karimova’s associate and, at times,

her boyfriend. Mr. Madumarov held various roles in connection with Swisdorn and Expoline.

According to media reports, in or around February 2014, Madumarov was arrested in Ms.

Karimova’s apartment by the Uzbek police and charged with forgery, illegal business activities,

money laundering, tax evasion, and illegal export of hard currency in large amounts. According

to media reports, Mr. Madumarov was subsequently convicted and sentenced to six and a half

years in Uzbek jail.

       24.     Silkway Holding BV (“Silkway”) is VimpelCom’s wholly-owned subsidiary and

acts as one of two holding companies of Unitel. Silkway was formed in the Netherlands and was

purchased by VimpelCom in connection with its 2006 acquisition of Unitel. Silkway has no

operations and no holdings other than Unitel.

       25.     Takilant Limited (“Takilant”), Swisdorn Limited (“Swisdorn) and Expoline

Limited (“Expoline”) are beneficially owned by Ms. Gulnara Karmova (the eldest daughter of

Uzbekistan’s President), and were used to carry out and conceal her involvement in a series of

corrupt contracts and payments with VimpelCom and its affiliates. The corruption proceeds were

laundered through a complex series of monetary transactions, including through bank accounts in

Switzerland and the transfer of funds into and out of correspondent banking accounts at financial

institutions in the United States. Takilant is herein referred to as the “Shell Company.” The “Shell

Company” (Takilant) was a company incorporated in Gibraltar that was beneficially owned by

Ms. Karimova.



                                                 7
     Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 8 of 80




       26.     Telenor Group: Telenor Group holds a minority position of 33% and voting rights

of 43% of VimpelCom. Jon Fredrik Baksaas, the President and Chief Executive Officer of Telenor

Group, was a member of the Board of VimpelCom.

       27.     Unitel LLC (“Unitel”) is VimpelCom’s wholly-owned subsidiary and provides

mobile telecommunications services in Uzbekistan. Unitel was formed in Uzbekistan, and it was

purchased by VimpelCom in 2006. Unitel is part of VimpelCom’s Commonwealth of Independent

States (“CIS”) business unit and is managed by local managers as well as a supervisory committee,

which includes senior members of the CIS business unit management.

       28.     Uzbek Agency for Communications and Information (“UzACI”) is an Uzbek

governmental entity authorized to regulate operations and formulate state policy in the sphere of

communication, information, and the use of the radio spectrum in Uzbekistan. As such, UzACI

was a “department,” “agency,” and “instrumentality” of a foreign government, as those terms are

used in the FCPA, Title 15, United States Code, Section 78dd-1(f)(l).

       29.     VimpelCom Executive 1: According to the United States Department of Justice

criminal complaint entitled United States of America v. VimpelCom, Ltd., Case 1:16-cr-00137-ER

(S.D.N.Y.) (“DOJ Criminal Complaint”), from 2002 to January 2014, “Executive 1” -- an

individual whose identity is known to the United States -- worked for various VimpelCom related

entities. From in or around December 2009 to January 2014, Executive 1 was a high-ranking

VimpelCom executive with responsibilities in the Commonwealth of Independent States (“CIS”)

region, including oversight of Unitel in Uzbekistan.

       30.     VimpelCom Executive 2: According to the DOJ Criminal Complaint, from 2003 to

February 2013, “Executive 2” -- an individual whose identity is known to the United States --

worked for various VimpelCom related entities. From February 2010 to February 2013, Executive



                                                8
      Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 9 of 80




2 worked with Executive 1 relating to VimpelCom’s business in the CIS region, including

oversight of Unitel in Uzbekistan.

IV.    THE CORRUPTION AT VIMPELCOM

          A.    VimpelCom Corruptly Entered the Uzbek Market in 2005 and 2006

       31.     In 2005, as part of a plan of expansion into the CIS region, VimpelCom sought to

acquire an Uzbek telecommunications company. Two companies under consideration for

acquisition were Unitel (the second largest operator in Uzbekistan with approximately 300,000

subscribers) and Buztel, which was a much smaller operator with only 2,500 subscribers.

Although there was a sound business case for purchasing Unitel alone, VimpelCom ultimately

purchased Buztel, as well. VimpelCom management knew that Ms. Karimova, Uzbekistan’s

President’s eldest daughter, held an indirect interest in Buztel and that purchasing Buztel would

ensure Ms. Karimova’s support for VimpelCom’s entry into the Uzbek telecommunications

market.

       32.     From the beginning of VimpelCom’s deliberations concerning its entry into

Uzbekistan, there was an acknowledgment of the serious FCPA risks associated with any

recommendation by VimpelCom’s management to purchase Buztel in addition to Unitel. For

example, on or about December 13, 2005, according to the DOJ Criminal Complaint,

VimpelCom’s Finance Committee of the Board met and considered management’s

recommendation to acquire both companies. Documents prepared for the December 13, 2005

Finance Committee meeting explained that Buztel was owned by a Russian company “and a

partner” without further detailing the identity of the “partner.” The materials documented that

“[t]hrough a local partner, [VimpelCom was] is in a preferred position to purchase both assets . . .

.”



                                                 9
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 10 of 80




       33.     According to the DOJ’s Criminal Complaint, although minutes from the Finance

Committee meeting similarly failed to identify the local partner’s identity, the participants at the

meeting identified the likelihood of corruption and expressed concerns. As reflected in the minutes

of the Board, VimpelCom management explained that “due to certain political reasons (and this

message should be taken by us as is), Buztel should be considered as an entry ticket into [the]

Uzbekistan market and the buyer of Buztel would be considered a preferred buyer of Unitel.”

VimpelCom management stated that it was “more important to follow the political requirements

suggested for entry into the market versus [the] questionable risk of acquisition of Unitel as [a]

standalone” and VimpelCom would be “in opposition to a very powerful opponent and bring [the]

threat of revocation of licenses after the acquisition of Unitel [as a] stand-alone.”

       34.     According to the DOJ’s Criminal Complaint, a VimpelCom Finance Committee

member questioned the wisdom of purchasing Buztel when Unitel was of a size sufficient for

nationwide coverage and when the $60 million purchase price for Buztel could be better spent

developing Unitel’s network. The minutes of the meeting, according to the DOJ’s Criminal

Complaint, reflect that this same member also “expressed concern on the structure of the deal and

FCPA issues” and noted “that if [VimpelCom] goes into this deal under this structure and if the

structure violates the FCPA picture, [Vimpel’s] name could be damaged.”

       35.     The Finance Committee voted to move forward with the acquisition process with

the understanding that VimpelCom’s Board should consider whether to “enter Uzbekistan through

acquisitions of both Buztel (as a condition of entry into the market) and Unitel, . . . provided,

however, that all issues related to FCPA should be resolved” or “to bid for Unitel only with

understanding that potentially it may be more expensive and is connected with risks of business

development without [the] local partner.”



                                                  10
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 11 of 80




       36.     According to the DOJ’s Criminal Complaint, during a December 14, 2005

VimpelCom Board meeting, the likelihood of corruption was further discussed. For example,

VimpelCom management explained that Ms. Karimova was actively influencing and interfering

with Buztel’s operations because of Ms. Karimova’s ownership interest in the company.

VimpelCom management added that Ms. Karimova appeared to have control and influence over

the purchase price for Unitel. VimpelCom management also warned that there could be a falling

out with the local partner if VimpelCom only purchased Unitel that would make it difficult, if not

impossible, to operate in Uzbekistan. Concerns were raised about doing business with Ms.

Karimova and the dangers associated with the Buztel transaction, and there was a recognition that

a thorough analysis was needed to ensure that the Buztel payment was not merely a corrupt pretext

for other services and favors. There were also numerous requests to ensure that the deal complied

with the FCPA. Ultimately, VimpelCom’s Board approved the Buztel and Unitel acquisitions,

with a condition that an FCPA analysis from an international law firm be provided to VimpelCom.

       37.     According to the DOJ’s Criminal Complaint, VimpelCom’s management then

sought FCPA advice that could be used to satisfy the Board’s requirement while allowing

VimpelCom to proceed with a knowingly corrupt deal. Despite the known risks of Ms. Karimova’s

involvement in Buztel, VimpelCom management obtained FCPA legal opinions from an

international law firm supporting the acquisition of Unitel and Buztel; however, VimpelCom

management did not disclose to the law firm Ms. Karimova’s known association with Buztel. As

a result, the legal opinion did not address the critical issue identified by the VimpelCom Board as

a prerequisite to the acquisition. Management limited the law firm’s FCPA review of the

transaction to ensure that the legal opinion would be favorable.




                                                11
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 12 of 80




       38.    Having obtained a limited FCPA legal opinion designed to ostensibly satisfy the

Board’s requirement, VimpelCom management then proceeded with the Buztel acquisition and

corrupt entry into the Uzbek market. VimpelCom, through subsidiaries, purchased Buztel for

approximately $60 million on or about January 18, 2006 and Unitel for approximately $200 million

on or about February 10, 2006, along with the assumption of some debt.

        B.     VimpelCom Corruptly Entered into a Local Partnership in 2006 and 2007

       39.    The Company admits in the Deferred Prosecution Agreement, as VimpelCom

entered the Uzbek market through the acquisitions of Unitel and Buztel, VimpelCom management

learned that VimpelCom would be required to enter into a partnership with the Shell Company in

order to conceal corrupt payments to Ms. Karimova in exchange for her support to allow

VimpelCom and Unitel to do business in Uzbekistan.

       40.    The Company admits in the Deferred Prosecution Agreement that in internal

VimpelCom documents, Ms. Karimova frequently was identified only as “partner” or “local

partner” rather than by name. For example, documents prepared for an April 7, 2006 Board

meeting concerning the proposed partnership agreement with the Shell Company referred only to

a “Local Partner” who was the 100% owner of Shell Company.

       41.    The Company admits in the Deferred Prosecution Agreement that VimpelCom

structured the partnership agreement to hide the bribe payments to Ms. Karimova. Under the deal,

the Shell Company obtained an indirect interest of approximately 7% in Unitel for $20 million,

and the Shell Company received an option to sell its shares back to Unitel in 2009 for between

$57.5 million and $60 million for a guaranteed net profit of at least $37.5 million. In proposing

the partnership, VimpelCom justified it in part by explaining that the partner would provide the




                                               12
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 13 of 80




“[r]evision of the licensing agreement for the major licenses” and “transfer of frequencies,” while

also noting that the direct transfer of frequencies was not allowed in Uzbekistan.

       42.     The Company admits in the Deferred Prosecution Agreement that VimpelCom’s

Board approved the partnership on or about April 7, 2006, but its approval again was conditioned

on “FCPA analysis by an international law firm” and required that the “the identity of the Partner

. . . [be] presented to and approved by the Finance Committee.” VimpelCom received an FCPA

opinion on the sale of the indirect interest in Unitel to the Shell Company on or about August 30,

2006. The FCPA advice VimpelCom received was not based on important details that were known

to VimpelCom management and that VimpelCom management failed to provide to outside

counsel, including Ms. Karimova’s control of Shell Company. In addition, documents, including

minutes from the Finance Committee’s meeting on August 28, 2006, failed to disclose the true

identity of the local partner by name while noting the “extremely sensitive” nature of the issue.

       43.     The Company admits in the Deferred Prosecution Agreement that on or about

March 28, 2007, VimpelCom’s Board unanimously approved the partnership agreement with the

Shell Company, and the deal progressed as planned. Ms. Gayane Avakyan 4 signed the agreement

on behalf of the Shell Company as the “Director” and on or about June 12, 2007, the Shell

Company transferred $20 million from its Latvian bank account to VimpelCom’s bank account.

Less than three years later, in or around September 2009, Shell Company exercised its guaranteed

option to have VimpelCom’s subsidiary repurchase the Shell Company’s shares, and VimpelCom

transferred $57,500,000 from its bank account to the Shell Company’s bank account in Hong



4
       Ms. Avakyan was Ms. Karimova’s close associate and was twenty years old when Takilant
(the Shell Company) was incorporated in 2004 and had no significant experience in the
telecommunications industry. Ms. Avakyan served as the sole director and sole shareholder of
Takilant during the relevant time period.


                                                13
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 14 of 80




Kong. Both transfers were executed through transactions into and out of correspondent bank

accounts at financial institutions in New York, New York.

       44.     The Company admits in the Deferred Prosecution Agreement that as a result of

VimpelCom’s partnership agreement and transfer of funds to the Shell Company, Ms. Karimova

made a net profit of approximately $37.5 million and VimpelCom and Unitel were able to continue

to conduct business in Uzbekistan.

        C.      $25 Million Corrupt Payment for 3G Frequencies in 2007

       45.     The Company admits in the Deferred Prosecution Agreement that in 2007,

VimpelCom arranged to pay Ms. Karimova, through the Shell Company, an additional $25 million

bribe to obtain 3G frequencies for Unitel in Uzbekistan. VimpelCom made this bribe payment in

order to secure Ms. Karimova’s continued support and to ensure that the Shell Company’s

subsidiary waived its right to certain 3G frequencies with the expectation, and pursuant to a success

fee, that UzACI would reissue the 3G frequencies to Unitel. VimpelCom management negotiated

the transfer of the 3G frequencies with Mr. Bekhzod Akhmedov 5, whom they knew was Ms.

Karimova’s representative for the Shell Company. VimpelCom management also knew that Mr.

Akhmedov was the head of one of Unitel’s primary competitors in Uzbekistan.

       46.     The Company admits in the Deferred Prosecution Agreement that materials

prepared for an October 12, 2007 Board meeting document that VimpelCom had “been offered to

acquire” 3G frequencies held by a wholly owned subsidiary of Shell Company. The documents

explained that, “[a]s the rights to frequencies are not transferable in Uzbekistan and cannot be sold,

[the Shell Company]’s subsidiary has agreed to waive its rights to the frequencies and we expect

the frequencies to be reissued to Unitel.” The first $10 million would be “payable to [the Shell


5
       Mr. Akhmedov was Ms. Karimova’s associate and telecommunications representative,
who also headed MTS’ Uzbek subsidiary, Uzdunrobita.
                                                 14
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 15 of 80




Company] upon waiver of the frequencies,” and the final $15 million would be “payable to [the

Shell Company] upon receipt of the frequencies by Unitel.” On or about October 12, 2007,

VimpelCom’s Board unanimously approved the 3G transaction.

       47.    The Company admits in the Deferred Prosecution Agreement that VimpelCom

management communicated with Mr. Akhmedov to arrange for the transfer of the 3G licenses

through a sham contract with the Shell Company to conceal the corrupt payment to Ms. Karimova.

For example, on or about October 15, 2007, Mr. Akhmedov emailed VimpelCom management

from his personal email address. Using a pseudonym, Mr. Akhmedov wrote, “Enclosed you may

find the docs that you have requested.” Attached to the email were several documents, including

a draft contract between a VimpelCom subsidiary and the Shell Company and a copy of the Shell

Company’s subsidiary’s telecommunications license, which would be repudiated as part of the

agreement. According to the Shell Company’s subsidiary’s license, the subsidiary only obtained

the license weeks earlier, on September 27, 2007.

       48.    The Company admits in the Deferred Prosecution Agreement that in return for the

$25 million bribe payment, VimpelCom and Unitel obtained an amended license within a matter

of days, which permitted Unitel to use 30 frequencies previously held by the Shell Company’s

subsidiary. During this time, VimpelCom management negotiated directly with Mr. Akhmedov,

and a Unitel executive who worked with Mr. Akhmedov and exchanged documents with

government regulators, including a high-ranking official at UzACI, to help close the deal. On or

about November 7, 2007, a VimpelCom subsidiary transferred $10 million from its Netherlands

bank account to the Shell Company’s Latvian bank account. The following day, a VimpelCom

employee emailed confirmation of the payment to Mr. Akhmedov at his personal email account

using Mr. Akhmedov’s pseudonym, and explained: “We are ready to start 30 frequency allocation



                                               15
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 16 of 80




to Unitel.” Later that day, Mr. Akhmedov emailed VimpelCom management, and explained that

the Uzbek telecom regulator had assigned the frequencies to Unitel and that the “[o]riginal will be

given to your Local Representative.” Mr. Akhmedov attached a scanned copy of Unitel’s amended

license dated that day. The next day, on or about November 9, 2007, a VimpelCom subsidiary

transferred the remaining $15 million from its Netherlands bank account to the Shell Company’s

Latvian bank account, completing VimpelCom’s corrupt payment to Ms. Karimova for the

acquisition of the necessary 30 frequencies for Unitel. The corrupt payments from the VimpelCom

subsidiary to the Shell Company’s Latvian bank account totaled $25 million and were executed

through transactions into and out of correspondent bank accounts at financial institutions in New

York, New York.

        D.      VimpelCom’s Corrupt Consulting Contract
                Payments to Shell Company in 2008 and 2011

       49.     The Company admits in the Deferred Prosecution Agreement that in 2008 and again

in 2011, VimpelCom, directly or through a subsidiary, knowingly entered into contracts for fake

consulting services with the Shell Company in order to provide Ms. Karimova with approximately

$32 million in exchange for valuable telecommunications assets and to allow Unitel to continue to

conduct business in Uzbekistan.

       50.     The Company admits in the Deferred Prosecution Agreement that in 2008

VimpelCom management, Mr. Akhmedov, and others conspired to pay an additional $2 million

bribe to Ms. Karimova that had originally been contemplated in 2006. VimpelCom management

justified the payment as a “consulting” fee to the Shell Company and created false, backdated

documents to conceal the corrupt payment.

       51.     The Company admits in the Deferred Prosecution Agreement that on or about

February 13, 2008, a VimpelCom executive emailed VimpelCom management to explain that “the


                                                16
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 17 of 80




partner, citing the earlier verbal agreements, is returning to the issue [of $2 million] and is asking

us to recognize the obligations and make payments.” In response, on or about February 14, 2008,

a VimpelCom in-house attorney indicated that a presentation to VimpelCom’s Board in April 2006

included a $2 million payment for “the partner’s services” in approximately nine potential areas,

however, the “payout term of the amount was not specified” and the in-house attorney did “not

know if all the services listed in the presentation [had] to be fulfilled as a condition for the

payment.” Shortly thereafter, a VimpelCom employee with knowledge of the deal replied to

confirm that the amount owed to the local partner was $2 million and that “[t]he obligations were

incurred from the moment of payment for the acquisition of Unitel.”

       52.     The Company admits in the Deferred Prosecution Agreement that VimpelCom

management then endeavored to find a way to pay the Shell Company $2 million to satisfy Ms.

Karimova’s demand. They proceeded to draft paperwork, in consultation with Mr. Akhmedov, in

order to create false documents that would contain plausible services the Shell Company could

purport to perform under a consulting agreement. Drafts of the consulting agreements included

varying limited services until the final agreement only required the Shell Company to provide

services related to “documentation packages required to assign channels” to Unitel.

       53.     The Company admits in the Deferred Prosecution Agreement that VimpelCom

management also considered ways to ensure that the contractual payments avoided unwanted

scrutiny. For example, on or about July 1, 2008, VimpelCom management emailed about a phone

call from Mr. Akhmedov and his statement that “they have a strong desire to receive these funds

from an offshore [company].” In response, one VimpelCom executive wrote, “[t]his complicates

our objective as it requires organization of financing (we do not keep spare money in offshores).

[…] Will we be able to make a payment of 2 million the same way as the payment for 3G.” On



                                                 17
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 18 of 80




or about July 2, 2008, another VimpelCom executive responded, “we do not have approved loans

in the jurisdictions where they do not closely look at the documents (we paid for 30 for Uzbekistan

from BVI). There is undrawn limit for 4 million in [a Dutch entity], but they have strict compliance

-- it will be necessary to prove with the documents that consulting services are provided . . . .”

       54.     The Company admits in the Deferred Prosecution Agreement that several other

aspects of the consultancy arrangement demonstrated its sham nature. For example, at Mr.

Akhmedov’s request, VimpelCom, not the Shell Company, drafted the Shell Company’s invoice

for the work that the Shell Company purportedly performed, and VimpelCom drafted the Shell

Company’s service acceptance act. In addition, both documents were backdated to July 18, 2008,

and the final, executed version of the consulting agreement between VimpelCom and the Shell

Company was backdated to June 30, 2008. The final documents thus made it appear that the Shell

Company conducted $2 million of consulting work for VimpelCom in only 18 days. In fact, the

Shell Company did no legitimate work to justify the $2 million payment.

       55.     The Company admits in the Deferred Prosecution Agreement that on or about

August 8, 2008, VimpelCom transferred $2 million from its bank account to the Shell Company’s

bank account in Latvia, which was executed through transactions into and out of correspondent

bank accounts at financial institutions in New York, New York.

       56.     The Company admits in the Deferred Prosecution Agreement that it did not conduct

any FCPA analysis concerning this purported consulting services agreement with the Shell

Company. This was despite the fact that VimpelCom management had received a prior FCPA

opinion concerning the Shell Company, which explicitly excluded any FCPA analysis associated

with consulting services provided by the Shell Company. Moreover, during the earlier due




                                                 18
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 19 of 80




diligence process, the Shell Company had represented that “[Shell Company] does not contemplate

entering into consultancy or similar agreement with VimpelCom . . . .”

       57.     The Company admits in the Deferred Prosecution Agreement that in 2011,

Executive 1 conspired with Executive 2 and others to direct an additional $30 million payment to

Ms. Karimova through the Shell Company. This $30 million bribe payment was made specifically

to acquire 4G mobile communication frequencies for Unitel, but was also part of the broader effort

to enable Unitel to continue to operate in the Uzbek telecommunications market without

interference by Ms. Karimova. Executive 1, Executive 2 and others modeled the 2011 4G

agreement on the 2007 3G agreement, except that the 2011 4G agreement purportedly was for

consulting services and full payment was not contingent on obtaining the 4G frequencies. At the

time, Unitel had no need for 4G frequencies, because Unitel lacked the ability to employ 4G

frequencies in Uzbekistan in 2011 or the near future. VimpelCom management knew that the 4G

consulting agreement was a sham and that Shell Company would not be required to provide any

actual services in return for the $30 million fee.

       58.     The Company admits in the Deferred Prosecution Agreement that several aspects

of the 4G consulting agreement with the Shell Company caused substantial internal criticism by

some VimpelCom executives, including those who were charged with approving the transaction.

“Witness,” a consultant functioning as a senior VimpelCom executive and whose identity is known

to the DOJ, was among the chief critics of the 4G consulting agreement with the Shell Company,

repeatedly voicing serious anticorruption concerns about the deal at the highest level of

VimpelCom management. For example, on or about August 20, 2011, Witness emailed several

senior VimpelCom executives explaining that Witness was “very uncomfortable” and could “see

no rationale” why “we are solely paying to the agent working for getting the license for us, and



                                                 19
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 20 of 80




nothing to the [Uzbek] Government[.]”          Witness compared the proposed deal to another

“corruption case,” which resulted in “heavy fines . . . plus criminal charges against the company

and individual employees.” Witness cautioned, “[u]nless there is absolute transparency of our

consultants’ Gibraltar company, its ownership structure and the further cash flows from this, I

cannot see how I can be able to sign off on this . . . unless the legal FCPA analysis can clarify this

and settle my concerns.”

        59.     The Company admits in the Deferred Prosecution Agreement that VimpelCom

management again sought an FCPA opinion from outside counsel to provide a plausible cover to

go forward with the transaction. VimpelCom management then failed to provide outside counsel

with important information, most notably that the Shell Company was known to be owned by Ms.

Karimova, because VimpelCom management were willing to accept an opinion that focused on

the Shell Company as an unrelated third party without analyzing or addressing the nature of the

transaction itself or its high dollar value.

        60.     The Company admits in the Deferred Prosecution Agreement that the purported

FCPA due diligence on the Shell Company was flawed in design and execution. No in-house or

outside lawyer ever directly contacted the Shell Company’s purported owner, Ms. Karimova, and

instead, the FCPA questionnaires purportedly designed to uncover beneficial owners and potential

corruption risks were sent to intermediaries to respond. For example, on or about August 5, 2011,

a VimpelCom in-house lawyer emailed FCPA questionnaires to Executive 1 to pass along “to the

[Shell Company] representative to fill out.” On or about August 6, 2011, Executive 1 forwarded

the FCPA questionnaires both to Executive 1’s personal email account and the personal email

account of Mr. Akhmedov. Executive 1 also forwarded the email with the FCPA questionnaires




                                                 20
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 21 of 80




to Executive 2 who replied: “Hardcore, of course . . . . But in my opinion with the exception of

the first and last names they can answer everything else.”

        61.    The Company admits in the Deferred Prosecution Agreement that in or around

August and September 2011, Witness continued to raise concerns. On or about September 2, 2011,

Witness emailed a then in-house VimpelCom attorney to explain that Witness was “very concerned

about this way of structuring the payment,” and Witness asked whether VimpelCom had received

“any official ‘ok’ from US Governmental body/SEC . . . .” On or about September 5, 2011,

Witness received a response from VimpelCom’s then in-house counsel that acknowledged that,

“[t]his transaction deserves caution but on the legal side the question boils down to whether there

is a reasonable basis to believe that our counter-party will make illegal payments. We cannot

establish conclusively that there will not be any illegal payments . . . .” VimpelCom’s then in-

house counsel added, “. . . our due diligence is our defense in the event that there is a claim against

us so we have to ask ourselves whether the situation warrants additional due diligence. [We are]

comfortable that additional due diligence is not warranted. We are going to monitor the process

and ensure that real work is being done by the counter-party.” However, VimpelCom, including

its in-house attorneys, did not thoroughly monitor the process to ensure that the Shell Company

performed any services. Once the FCPA opinion was obtained, VimpelCom proceeded with the

deal.

        62.    The Company admits in the Deferred Prosecution Agreement that the 4G consulting

agreement required approvals from senior VimpelCom executives reviewing the transaction from

their areas of expertise. After receiving repeated assurances from VimpelCom’s then in-house

lawyers, in or around mid-September 2011, Witness eventually provided the sign-off for Witness’s

expert area for the proposed 4G consulting agreement with the Shell Company. However, Witness



                                                  21
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 22 of 80




handwrote an unusual caveat below Witness’s signature: “This sign off is solely related to [my

expert area]. My sign off confirm[s] that I have reviewed the technical [] position and approved

with it.” Notably, other VimpelCom executives specifically limited their approval or expressed

reservations before signing off on their expert areas. Executive 2 expressed no reservations before

providing the necessary approval on behalf of the business unit.

       63.     The Company admits in the Deferred Prosecution Agreement that soon after

providing the limited sign-off on the deal, Witness escalated the matter to the highest levels within

VimpelCom management, with whom Witness met on or about September 30, 2011. However,

VimpelCom management failed to act on Witness’s concerns and the 4G deal remained in place

after the meeting.

       64.     The Company admits in the Deferred Prosecution Agreement that Executive 1 and

Executive 2 closely monitored the approval process and ensured that the Shell Company was paid

quickly. On or about September 19, 2011, Executive 2 received an email showing that all

approvals had been received for the 4G consulting agreement. That same day, the agreement was

executed with Executive 2 signing as the director of a VimpelCom subsidiary, and Ms. Avakyan

signing as the director of the Shell Company. Two days later, on or about September 21, 2011,

the VimpelCom subsidiary transferred $20 million as an advance payment under the 4G consulting

agreement to the Shell Company’s Swiss bank account. On or about October 18, 2011, UzACI

issued a decision amending Unitel’s license to allow it to use 4G frequencies. That same day, on

or about October 18, 2011, Ms. Avakyan also sent a letter on the Shell Company letterhead to

Executive 1 referencing the consulting agreement and enclosing “reports and presentations based

on the work that we have done in the course of providing services to your Company.” The

following day, on or about October 19, 2011, the VimpelCom subsidiary sent the final $10 million



                                                 22
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 23 of 80




payment in recognition of its full performance under the deal to the Shell Company’s Swiss bank

account. The corrupt payments from the VimpelCom subsidiary to the Shell Company’s Swiss

bank account totaled $30 million and were executed through transactions into and out of

correspondent bank accounts at financial institutions in New York, New York.

       65.     The Company admits in the Deferred Prosecution Agreement that the Shell

Company never provided any legitimate consulting services to Unitel to justify its $30 million fee.

In fact, the Shell Company’s consulting reports and presentations, which were prepared in

supposed satisfaction of its obligations under the consulting agreement, were not needed by

VimpelCom or Unitel, and the reports were almost entirely plagiarized from Wikipedia entries,

other internet sources, and internal VimpelCom documents.

        E.      Corrupt Payments Through “Reseller” Companies in 2011 and 2012

       66.     The Company admits in the Deferred Prosecution Agreement that because of

significant currency conversion restrictions in Uzbekistan and the inability to use Uzbek som (the

Uzbek unit of currency) to obtain necessary foreign goods, Unitel frequently entered into non-

transparent transactions with purported “reseller” companies to pay foreign vendors in hard

currency for the provision of goods in Uzbekistan. Typically, Unitel would contract with a local

Uzbek company in Uzbek som, and that Uzbek company’s related companies located outside of

Uzbekistan would agree to pay an end supplier using the hard currency (usually, U.S. dollars).

       67.     The Company admits in the Deferred Prosecution Agreement that in February and

March 2011, Executive 1 conspired with Executive 2 and others to take advantage of the murky

reseller process to conceal a $10 million bribe to Ms. Karimova via the Shell Company through

various purported reseller transactions to Shell Company. To effectuate the corrupt payment,

Unitel entered into contracts with an Uzbek entity for services that were unnecessary and/or were



                                                23
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 24 of 80




made at highly inflated prices. These transactions were approved without sufficient justification

and bypassed the normal competitive tender processes. Unitel then made payments in Uzbek som

to the Uzbek company. Thereafter, in or around February and March 2011, an offshore company

affiliated with the Uzbek company sent approximately 14 payments totaling $10.5 million to

another intermediary, which in turn sent approximately 14 wire payments, each under $1 million

and totaling approximately $10,000,023 to the Shell Company’s Swiss bank account, which was

executed through transactions into and out of correspondent bank accounts at financial institutions

in New York, New York.

       68.     The Company admits in the Deferred Prosecution Agreement that the $10 million

payment to Ms. Karimova in 2011 was achieved through a series of sham agreements whose only

purpose was to justify associated payments using a number of reseller companies based in

Uzbekistan or elsewhere. The reseller companies used in these transactions were fungible, as no

real work from the end recipient of the funds was expected as the payment was, in fact, a bribe.

For example, on or about December 15, 2010, Executive 2 received an email with only the words,

“The companies,” which included a forwarded email with two names of purported reseller

companies and the message, “Choose any . . .” Attached to the email was banking information for

the Cypriot bank account one of the companies. The following day, Executive 2 forwarded the

email to two Unitel executives, and wrote, “below are the companies with which we must work on

the question of the 10 mill . . . . Keep me informed pls how you will be doing it.”

       69.     The Company admits in the Deferred Prosecution Agreement that it and Unitel,

through Executive 1, Executive 2, and others, used these transactions with reseller companies to

make and conceal the $10 million bribe to Ms. Karimova through the Shell Company. The Shell

Company performed no legitimate services to justify a $10 million payment, and there was no



                                                24
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 25 of 80




need for VimpelCom or Unitel to make any payments for the specific contracted services in U.S.

dollars. By using the reseller scheme, VimpelCom and Unitel executives avoided additional

scrutiny, including FCPA analysis, of the transactions and payments.

       70.    The Company admits in the Deferred Prosecution Agreement that in 2012,

Executive 1 again conspired with Executive 2 and others to make and conceal another $10 million

bribe payment to Ms. Karimova via the Shell Company through purported transactions with

reseller companies. As in 2011, Executive 1 and Executive 2 knew that the true purpose of these

transactions was to funnel $10 million to the Shell Company, and they took efforts to ensure that

the transactions were approved without unwanted scrutiny.

       71.    The Company admits in the Deferred Prosecution Agreement that between

February and May 2012, Unitel entered into contracts, this time with multiple Uzbek entities for

services that were unnecessary and/or were made at highly inflated prices. These transactions

were approved without sufficient justification and bypassed the normal competitive tender

processes. Unitel then made payments in Uzbek som to those Uzbek companies. Thereafter, in or

around April and May 2012, a company affiliated with the subcontractor sent approximately 12

payments totaling over $10.5 million to a designated reseller company, and then that designated

reseller company sent approximately 13 wire payments, each under $1 million and totaling

approximately $10 million, to Shell Company’s Swiss bank account, which was executed through

transactions into and out of correspondent bank accounts at financial institutions in New York,

New York.

       72.    The Company admits in the Deferred Prosecution Agreement that Unitel entered

into these transactions even after Executive 1 was alerted to serious concerns about one of the

reseller companies that was used in the corrupt scheme. On or about February 10, 2012, a Unitel



                                               25
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 26 of 80




employee emailed Executive 1 and another executive to complain that the employee had been

“forced to sign a notice of voluntary [resignation]” after reporting problems after the employee’s

visit to the reseller company’s office related to another tender. Specifically, the employee found,

among other things, that the office was “located in an old rundown house [building], without any

signage” and “[t]here were no specialists [or technicians] there.” The employee recommended

against using the reseller company as a contractor for Unitel, as it was “not qualified and there are

big risks . . . .” The employee noted in the email to Executive 1 that, in response to the information

the employee provided, the employee was warned by Unitel personnel “not to interfere,” and,

when the employee persisted, “they began to put pressure on me to resign.” This complaint did

not deter Executive 1 from moving forward with the scheme.

       73.        The Company admits in the Deferred Prosecution Agreement that Executive 2 and

others also took steps to ensure that the 2012 payments to the reseller companies would not be

scrutinized during a May 2012 in-house audit of Unitel. The audit included a review of certain

contracts with reseller companies, including the February 2012 agreement between Unitel and a

certain reselling company. However, a Unitel executive who worked closely with Executive 2

refused to cooperate with the audit, claiming to in-house auditors that the matter was “confidential”

and that no materials or information could be shared with them. When the dispute was escalated,

Executive 2 intervened on or about May 22, 2012, and claimed that the transaction was “not a

reselling operation,” which resulted in the purported reseller company contract being removed

from the audit.

       74.        The Company admits in the Deferred Prosecution Agreement that just as in 2011,

VimpelCom and Unitel, through Executive 1, Executive 2, and others, used these transactions with

reseller companies to make and conceal the $10 million bribe to Ms. Karimova through the Shell



                                                 26
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 27 of 80




Company. The Shell Company performed no legitimate services to justify a $10 million payment,

and there was no need for VimpelCom or Unitel to make payments for the contracted services in

U.S. dollars.   By again using the non-transparent reseller scheme, VimpelCom and Unitel

executives were able to avoid additional scrutiny, including FCPA analysis, of the transactions and

payments.

        F.      Other Corrupt Payments in
                December 2012 and January 2013

       75.      The Company admits in the Deferred Prosecution Agreement that in the summer of

2012, a primary competitor of Unitel’s was forced into bankruptcy and exited the Uzbek

marketplace. Later that summer, international news reports linked the Shell Company with Ms.

Karimova

       76.      The Company admits in the Deferred Prosecution Agreement that VinpelCom and

Unitel management discussed how to continue participating in the corrupt scheme involving Ms.

Karimova and her associates. On December 3, 2012, a Unitel executive emailed Executive 1 with

a draft letter for further dissemination which included an explanation of “the situation that has

currently arisen in . . . Uzbekistan.” The Unitel executive explained that as Unitel’s business

expanded significantly in 2012, Unitel began to receive all kinds of inquiries from local “partners,”

and that “a critical situation ha[d] arisen” concerning Unitel’s failure to obtain various government

permits and approvals for Unitel’s on-going telecom business, and the “[l]ocal ‘partners’ claim

that the solution to our problems directly depends on the assistance to them. The sooner we can

help, the faster our requests will be addressed.”

       77.      The Company admits in the Deferred Prosecution Agreement that on or about

January 30, 2013, Executive 2 sent multiple emails to Executive 1 concerning a plan being

contemplated to pay additional bribes totaling $16 million in exchange for, among other things,


                                                    27
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 28 of 80




the “[o]pportunity to conduct future operations without hurdles from the ‘partner’ and regulatory

agencies.” Executive 2 proposed concealing the bribe payments by structuring them through

“local reseller companies,” noting that “[o]ffshore companies provided by the ‘partner’ will be

final beneficiaries of these payments.” Executive 2 evaluated the risks associated with “non-

payment” of the bribes to involve a number of negative governmental reactions, including

“disconnecting of existing base stations,” “refusing to issue building permits,” “refusing to issue

additional numbering capacity,” “possible challenges from the tax authority,” and even “[r]ecall

of the license.” Executive 2 ultimately valued the “cumulative amount of possible risks” for “non-

payment” at approximately $61.2 million, and Executive 2 noted that if they made the decision to

pay, it would also be necessary to address the “FCPA” and “[i]nternal and external audit.”

        G.      VimpelCom’s Failure to Implement
                and Enforce Internal Accounting Controls

       78.     The Company admits in the Deferred Prosecution Agreement that throughout the

time period of VimpelCom’s bribery of Ms. Karimova, VimpelCom failed to implement adequate

internal accounting controls and failed to enforce the internal accounting controls it did have in

place, which permitted the above-referenced bribe payments to occur without detection or

remediation.

       79.     The Company admits in the Deferred Prosecution Agreement that it failed to

implement a system for conducting, recording, and verifying due diligence on third parties,

including joint venture partners, consultants, reseller companies, and suppliers to uncover their

true nature, beneficial ownership, and possible corruption risks. Time and again, Board members,

executives, and employees of VimpelCom identified serious concerns with third parties, and

VimpelCom still failed to undertake adequate due diligence.




                                                28
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 29 of 80




       80.     The Company admits in the Deferred Prosecution Agreement that it knowingly

failed to require that all consulting agreements be for bona fide services, that agreed-upon

payments were commensurate with the services to be performed, and that services paid for were,

in fact, performed. VimpelCom knowingly failed to conduct meaningful auditing or testing of its

consultant agreements, invoices, and payments, including those with the Shell Company and, as

demonstrated above, failed to conduct adequate investigations of corruption complaints.

VimpelCom also had no policy regarding payments to bank accounts located in places where the

contractual partner neither performed work nor had operations.

       81.     The Company admits in the Deferred Prosecution Agreement that in 2011 and

2012, VimpelCom paid $20 million in bribes through single source decisions with reseller

companies that allowed executives to structure nontransparent transactions.          VimpelCom

knowingly failed to implement and maintain adequate controls for approving and transacting with

reseller companies and intermediaries to ensure that reseller companies were scrutinized and that

single-source contracting decisions were justified.    VimpelCom and Unitel executives took

advantage of these control failures to engage in transactions designed to obfuscate the actual

purpose of the payments, which was to corruptly influence Ms. Karimova.

       82.     The Company admits in the Deferred Prosecution Agreement that as a result of the

facts described herein and the failures of VimpelCom’s management, VimpelCom also knowingly

lacked a sufficient internal audit function to provide reasonable assurances that corporate assets

were not used to make bribery payments to foreign officials and failed to enforce audit protocols

or conduct adequate internal audits to detect and prevent criminal activity. As discussed above,

VimeplCom knowingly failed to implement and enforce internal controls to keep a 2012 reseller




                                               29
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 30 of 80




transaction within a regularly conducted audit after Executive 2 intervened to cause its removal,

thereby allowing a bribe payment to Ms. Karimova, through the Shell Company, to go undetected.

       83.     The Company admits in the Deferred Prosecution Agreement that VimpelCom

management also knowingly failed to implement and maintain adequate controls governing

processes concerning conflicts of interest. For example, VimpelCom management knew of a

conflict with Akhmedov’s representation of the Shell Company, because at the time Akhmedov

was a chief executive of one of Unitel’s primary competitors in Uzbekistan. Moreover, Akhmedov

requested to be contacted about work matters on a personal email account and through a

pseudonym. VimpelCom failed to implement or enforce any meaningful policy to adequately

scrutinize business deals with representatives who had such conflicts of interest or otherwise

engaged in non-transparent activities.

       84.     The Company admits in the Deferred Prosecution Agreement that other failures

that contributed to VimpelCom’s lax control environment were its failure to enforce price

thresholds that determined the required level of approval authority, failure to retain documentation

of deliverables for contracts, and failure to adequately classify and obtain approvals for purported

charitable contributions that were made in exchange for state-provided assets.

       85.     The Company admits in the Deferred Prosecution Agreement that VimpelCom’s

failures to implement and enforce adequate internal controls contributed to an environment where

it was possible for VimpelCom and Unitel executives to pay Ms. Karimova through the Shell

Company over $114 million in bribes.

       86.     The Company admits in the Deferred Prosecution Agreement that it also had

particularly severe deficiencies in its general compliance function and its anticorruption

compliance policies and procedures. When VimpelCom entered the Uzbek market, it had no Chief



                                                30
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 31 of 80




Compliance Officer (“CCO”). To the extent that compliance was considered by VimpelCom, it

was the responsibility of the legal department and was thought of as a “completeness check” that

legal formalities were followed. When VimpelCom later did designate a CCO, whose formal title

was the Head of Department of Compliance with Obligations and Disclosure of Information and

Corporate Law, the junior executive selected had no background in compliance and was given no

staff or support. Furthermore, all of VimpelCom’s compliance duties were expected to take a

small fraction of the executive’s time. In fact, there was no dedicated compliance function at

VimpelCom until 2013, and CCO was not a senior management group position until 2014.

       87.     The Company admits in the Deferred Prosecution Agreement that during the

duration of the conspiracy, high-level VimpelCom management knew of the FCPA, yet

VimpelCom had little to no anticorruption compliance program, much less a program that was

regularly and appropriately evaluated for effectiveness and provided appropriate incentives.

VimpelCom’s only anticorruption policy was encapsulated in two, high-level paragraphs in

VimeplCom’s code of conduct, which required consultation with the legal department “before

providing anything of value to a government official.” In fact, VimpelCom’s legal department did

no internal FCPA review of transactions. When corruption issues were identified in the above-

mentioned cases, the subsequent “FCPA review” was seen as a “check list and a confirmation from

[outside counsel].”    As demonstrated above, VimpelCom management withheld crucial

information in such situations in Uzbekistan from outside counsel and overly restricted the scope

of FCPA opinions such that the advice given was of no value. Training on the FCPA during the

course of the corruption conspiracy, to the extent it existed at all, was inadequate and ad hoc. In

short, rather than implement and enforce a strong anticorruption ethic, VimpelCom sought ways




                                                31
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 32 of 80




to give itself plausible deniability of illegality while proceeding with business transactions known

to be corrupt.

        H.        VimpelCom’s Scheme to Falsify Books and Records

       88.       The Company admits in the Deferred Prosecution Agreement that due to

VimpelCom’s failure to implement effective internal accounting controls, VimpelCom, acting

through its executives, disguised on its books and records over $114 million in bribe payments

made for the benefit of Ms. Karimova in exchange for VimpelCom and Unitel’s ability to enter

and conduct business in the Uzbek telecommunications market.

       89.       The Company admits in the Deferred Prosecution Agreement that although all of

VimpelCom’s and Unitel’s bribes to Ms. Karimova were funneled through the Shell Company, it

was part of the scheme that VimpelCom management and others used a variety of non-transparent

transactions with different purported business purposes so that the payments would be inaccurately

recorded as legitimate transactions.     In the Deferred Prosecution Agreement, the Company

admitted to the following:

                 (a)    The bribe related to the partnership agreement in which the Shell Company

             first purchased and then sold an indirect equity interest in Unitel was falsely recorded

             in VimpelCom’s consolidated books and records as the receipt of loan proceeds in 2007

             to be repaid in 2009 and secured by shares in a VimpelCom subsidiary.

                 (b)    The bribe related to the acquisition of 3G frequencies in 2007 was falsely

             recorded in VimpelCom’s consolidated books and records as the acquisition of an

             intangible asset, namely 3G frequencies, and as consulting expenses.

                 (c)    The bribe in 2008 was falsely recorded in VimpelCom’s consolidated books

             and records as “submission and support documentation packages seeking assignment



                                                  32
Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 33 of 80




        of 24 channels to Unitel” and treated as an acquisition of an intangible asset and

        consulting services.

           (d)     The bribe related to consultancy services associated with the acquisition of

        4G frequencies in 2011 was falsely recorded in VimpelCom’s consolidated books and

        records as “consulting services” and treated as consulting services and as an acquisition

        of an intangible asset, namely 4G frequencies.

           (e)     The bribes made through purported reseller transactions in 2011 and 2012

        were falsely recorded in VimpelCom’s consolidated books and records as “professional

        services” expenses. VimpelCom also created, and caused to be created, false and

        backdated records to further conceal these improper payments. For example, each

        bribe payment was concealed by false contracts that were intended to create the

        appearance of legitimacy. Some of these contracts included provisions prohibiting

        unlawful payments, including payments that would violate the FCPA, even though

        VimpelCom and Unitel executives knew that the payments called for by the contracts

        were, in fact, bribes to Ms. Karimova in violation of the FCPA. At times, VimpelCom

        and Unitel executives also created false service acceptance acts, invoices, and other

        back-up documentation to justify supposedly legitimate business services when, in

        truth and in fact, those executives knew that no such work was performed to justify the

        generous payments made to the Shell Company. VimpelCom and Unitel executives

        also accepted plagiarized work product to falsely substantiate consulting work that was

        never performed.

   I.       Details of the Corrupt Payments Made to Takilant (the “Shell Company”)




                                             33
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 34 of 80




       90.     The following corrupt payments, described in the preceding sections, were made

by or on behalf of VimpelCom, a subsidiary of a VimpelCom shareholder, AQUTE, or a reseller

company to Takilant. At least $134,500,023 of these payments were executed through transactions

that were transferred into and out of correspondent bank accounts at financial institutions in New

York, New York, including through J.P. Morgan Chase, Standard Chartered Bank, Citibank, and

Wells Fargo:

  Date (On     Originating Party     Originating       Beneficial   Beneficial Bank     Amount
  or about)                             Bank             Party
 01/20/06      AQUTE (the seller    Amsterdam          Takilant     Aizkraukles       $19,000,000
               of Buztel and a      Trade Bank,                     Lativa
               subsidiary of a      Netherlands
               VimpelCom
               shareholder)
 11/07/07      Watertrail (a        ING Bank,          Takilant     Parex, Lativa     $10,000,000
               VimpelCom            Netherlands
               subsidiary)
 11/09/07      Watertrail (a        ING Bank,          Takilant     Parex, Lativa     $15,000,000
               VimpelCom            Netherlands
               subsidiary)
 08/08/08      VimpelCom            Citibank,          Takilant     Parex, Lativa     $2,000,000
                                    Russia
 09/23/09      VimpelCom            Citibank,          Takilant     Standard          $57,500,000
                                    Russia                          Chartered, Hong
                                                                    Kong
 03/03/11      Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $780,000
                                    Cyrpus                          Switzerland
 03/04/11      Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $740,000
                                    Cyrpus                          Switzerland
 03/04/11      Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $889,644
                                    Cyrpus                          Switzerland
 03/08/11      Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $840,000
                                    Cyrpus                          Switzerland
 03/08/11      Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $590,000
                                    Cyrpus                          Switzerland
 03/09/11      Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $910,00
                                    Cyrpus                          Switzerland
 03/11/11      Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $940,000
                                    Cyrpus                          Switzerland
 03/11/11      Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $980,000
                                    Cyrpus                          Switzerland
 03//14/11     Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $284,997
                                    Cyrpus                          Switzerland


                                                  34
   Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 35 of 80




 Date (On    Originating Party     Originating       Beneficial   Beneficial Bank     Amount
 or about)                             Bank            Party
03/14/11     Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $740,000
                                  Cyrpus                          Switzerland
03/17/11     Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $854,994
                                  Cyrpus                          Switzerland
03/21/11     Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $980,000
                                  Cyrpus                          Switzerland
03/21/11     Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $444,988
                                  Cyrpus                          Switzerland
03/24/11     Reseller Company 1   Hellenic Bank,     Takilant     Lombard Odier,    $25,080
                                  Cyrpus                          Switzerland
09/21/11     Watertrail (a        ING Bank,          Takilant     Lombard Odier,    $20,000,000
             VimpelCom            Netherlands                     Switzerland
             subsidiairy)
10/19/11     Watertrail (a        ING Bank,          Takilant     Lombard Odier,    $10,000,000
             VimpelCom            Netherlands                     Switzerland
             subsidiairy)
04/13/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $854,985
                                  Bank, Cyprus                    Switzerland
04/20/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $854,985
                                  Bank, Cyprus                    Switzerland
04/24/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $892,702
                                  Bank, Cyprus                    Switzerland
04/24/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $854,985
                                  Bank, Cyprus                    Switzerland
04/24/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $854,985
                                  Bank, Cyprus                    Switzerland
04/25/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $799,027
                                  Bank, Cyprus                    Switzerland
04/25/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $892,702
                                  Bank, Cyprus                    Switzerland
04/25/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $854,985
                                  Bank, Cyprus                    Switzerland
04/25/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $854,985
                                  Bank, Cyprus                    Switzerland
04/25/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $854,985
                                  Bank, Cyprus                    Switzerland
05/26/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $854,985
                                  Bank, Cyprus                    Switzerland
05/04/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $575,689
                                  Bank, Cyprus                    Switzerland
05/17/12     Reseller Company 2   Marfin Popular     Takilant     Lombard Odier,    $9,000
                                  Bank, Cyprus                    Switzerland
                                                                  TOTAL             $153,500,023

       J.     The Company’s Testimony Before The Honorable Edgardo Ramos




                                                35
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 36 of 80




       91.    In a proceeding entitled U.S. v. VimpelCom, Ltd, and Unitel, LLC, 16 Cr. 137 (ER)

(S.D.N.Y.) before the Honorable Edgardo Ramos on arraignment, plea, and possible sentencing,

the Company admitted to the following:

              THE COURT: Sir, can you tell me what it was that the company did
              that makes it guilty of the crime to which it wishes to plead guilty?

              MR. ROCHON: I just want to make sure, you are addressing this to
              me or to the company representative?

              THE COURT: To the company representative.

              MR. DRESSER: Thank you. Before I respond, I would like to make
              one comment. The company deeply regrets its actions here, and we
              will make sure it never happens again. I would like to first state that
              the statement of facts I believe to be true and accurate, and they
              establish a factual basis for Unitel’s guilt. I have been through them
              with counsel, and I am comfortable with simply having the Court
              rely on them as the factual basis.

              THE COURT: Will the government please indicate the
              jurisdictional basis for having the case in the Southern District of
              New York?

              MS. MRAZEK: Yes, your Honor. All of the bribe payments at issue
              passed into and out of correspondent banks in this district.

              THE COURT: Mr. Rochon, do you believe that there is an adequate
              factual basis to support the plea of guilty?

              MR. ROCHON: I do.

              THE COURT: Ms. Mrazek, is there an adequate factual basis to
              support the plea of guilty?

              MS. MRAZEK: There is.

              THE COURT: Mr. Dresser, how does the company now plead to the
              charge in Count One of the information, guilty or not guilty?

              MR. DRESSER: Guilty, your Honor.

              THE COURT: Is the company in fact guilty of that charge?



                                                36
Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 37 of 80




        MR. DRESSER: Yes, your Honor.

        THE COURT: After consultation with counsel, is the company
        pleading guilty voluntarily and of its own free will?

        MR. DRESSER: Yes, your Honor.

        THE COURT: Very well. Is there any further question that you wish
        me to ask, Ms. Mrazek?

        MS. MRAZEK: No, there is not.

        THE COURT: Mr. Rochon.

        MR. ROCHON: No, sir.

        THE COURT: Thank you. Because the company acknowledges that
        it is in fact guilty as charged in Count One of the information,
        because I find that it knows its rights and is waiving them knowingly
        and voluntarily, with an understanding of the consequences of the
        plea, including the potential sentences that may be imposed, I accept
        the plea of guilty and find Unitel guilty on the charge in the
        information.

        I understand that this was an agreement with the government
        pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal
        Procedure. So the parties have agreed to the punishment and have
        also agreed to waive the presentence report and proceed
        immediately to sentencing.

        Ms. Mrazek, why should I proceed immediately to
        sentencing today?

        MS. MRAZEK: Your Honor, because this is a (c)(1)(C) plea, the
        parties have agreed to what the appropriate penalty is. And there are
        two major reasons why this has been structured as a (c)(1)(C) plea.

        The first is that we are talking about a very large penalty here and a
        very complex and sensitive negotiation, and the board members of
        VimpelCom have a fiduciary duty to their shareholders to make sure
        that they understand what kind of agreement they are entering into,
        and the certainty that a (c)(1)(C) plea gives is vital to effectuating
        that interest. In addition, as I discussed earlier, there is a very
        complicated set of other resolutions that are dependent upon this one
        and that are triggered by the sentencing of VimpelCom and so we
        would like to have that sentencing today, or as soon as possible.


                                         37
Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 38 of 80




        THE COURT: Mr. Rochon, why should I sentence the company
        today?

        MR. ROCHON: Your Honor, I agree, first of all, with what counsel
        for the government has said. As you know, the plea is on Unitel, but
        it reflects, of course, the agreement with VimpelCom and the
        amount that is paid pursuant to that agreement that we have reached
        with the United States through a deferred prosecution agreement. It
        is not only a complex situation with the Dutch, and just to be clear
        to the Court, the amounts that are owed in this case depend on that
        resolution as well, in the sense that the Dutch have financial
        penalties, and the Department of Justice needs to assess those
        penalties in terms of this case, and if this case doesn’t move forward,
        it would unwind potentially the Dutch case.

        THE COURT: Are the Dutch seeking sums over and above the 460-
        odd-million dollars that’s being negotiated here?

        MR. ROCHON: No. There is a combined amount that is reflecting
        what is negotiated with the three. And the total combined amount
        that will be paid by the company, as a result of all of the agreements,
        is $795 million. Some of it, obviously, not pursuant to the
        agreements before you today.

        There is a real interplay between the various agreements, and it's
        very important to the company and its shareholders to get that done.
        The company has cooperated, obviously, with the Department of
        Justice throughout these proceedings. We would cooperate further
        in that regard as well as part of the agreement.

        For purposes of today, your Honor, and the closure that it gives this
        agreement, and the ability for certainty to the shareholders who have
        invested in the company and expect it to go forward and appropriate,
        and given the global nature of the agreements, the company would
        strongly ask you to enter into the agreed sentencing today and to
        waive a PSR.

        THE COURT: Thank you. I did review the guideline calculations
        that the parties agreed to, and given the amount of money that was
        involved, it’s quite literally off the charts in terms of what the total
        offense level is, but I do have one question that may be important,
        Ms. Mrazek.




                                          38
Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 39 of 80




        To the extent that you’re able to say, what was the extent of the
        knowledge of the corruption within the company? How many high-
        level executives, again, if you’re in a position to say?

        MS. MRAZEK: Your Honor, I am not really in a position to say.
        We have a very robust ongoing investigation into individuals that is
        sensitive for a whole host of reasons, and so, at this time, we haven’t
        concluded that investigation. There certainly was high-level
        knowledge of the bribery at VimpelCom, and that is in part why
        it’s such a significant resolution that we are seeking today, but I
        can’t give you a number of individuals.

        THE COURT: Speak, if you will, then to the fact of their
        cooperation, or characterize it if you will. I asked earlier whether
        they self-reported and you indicated that they did not. What did they
        do when they were confronted?

        MS. MRAZEK: Yes, your Honor. VimpelCom’s cooperation in this
        case has been substantial, significant and full, both with respect to
        its own liability and with respect to various individuals at all levels
        who had involvement in the crimes at issue.

        The company, when they first were notified by the Department of
        Justice of its investigation, immediately began that cooperation and
        promptly acknowledged the company’s wrongdoing and began to
        cooperate in a best-of-show manner.

        They provided copious amounts of evidence, both evidence that
        they had collected during their own internal investigation of the
        matters at issue here, but also in response to various inquiries and
        requests made by the Department of Justice and our colleagues at
        the SEC and Dutch prosecution authority. Some of that evidence
        was actually very hard to obtain. As is clear from the statement of
        facts, this conduct is not mostly in the United States. It largely
        happened abroad, including in places like Russia and Uzbekistan,
        that are very difficult to investigate and have significant foreign data
        privacy and state secrecy laws that needed to be overcome.

        The company did do that investigation. It acted proactively and it
        voluntarily made its employees available for interviews. It assisted
        in helping us interview former employees of the company, and it
        collected, analyzed and translated a huge volume of evidence for the
        government. So this very full cooperation was an extremely
        significant factor for the government in coming to the resolution
        today.



                                          39
     Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 40 of 80




                As I mentioned, the company also promptly acknowledged its
                wrongdoing, and it very promptly acknowledged its willingness to
                resolve its criminal liability, which saved the government
                significant resources.

See U.S. v. VimpelCom, Ltd, and Unitel, LLC, 16 Cr. 137 (ER) Transcript, dated February 18,

2016, at pp. 27 through 33, previously attached as Exhibit B to the Amended Complaint (D.E. 45).

(Emphasis added).

V.      SUBSTANTIVE ALLEGATIONS

        92.     The Foreign Corrupt Practices Act of 1977, as amended, Title 15, United States

Code, Sections 78dd-l, et seq., was enacted by Congress for the purpose of, among other things,

making it unlawful to act corruptly in furtherance of an offer, promise, authorization, or payment

of money or anything of value, directly or indirectly, to a foreign official for the purpose of

obtaining or retaining business for, or directing business to, any person.

        93.     In relevant part, the FCPA’s anti-bribery provisions prohibit any issuer of publicly

traded securities registered pursuant to Section 12(b) of the Securities Exchange Act of 1934, 15

U.S.C. § 78l, or required to file periodic reports with the United States Securities and Exchange

Commission (“SEC”) under Section 15(d) of the Securities Exchange Act, 15 U.S.C. § 780(d)

(hereinafter “issuer”), or affiliated persons, from making use of the mails or any means or

instrumentality of interstate commerce corruptly in furtherance of an offer, payment, promise to

pay, or authorization of the payment of money or anything of value to any person while knowing

that all or a portion of such money or thing of value would be offered, given, or promised, directly

or indirectly, to a foreign official for the purpose of assisting in obtaining or retaining business for

or with, or directing business to, any person. 15 U.S.C. § 78dd-l(a)(3).

        94.     The FCPA’s accounting provisions require that issuers, among other things, make

and keep books, records, and accounts that accurately and fairly reflect the transactions and


                                                  40
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 41 of 80




disposition of the company’s assets and prohibit the knowing and willful falsification of an issuer’s

books, records, or accounts. 15 U.S.C. §§ 78m(b)(2)(A), 78m(b)(5), and 78ff(a).

       95.     Additionally, the FCPA’s accounting provisions require that issuers maintain a

system of internal accounting controls sufficient to provide reasonable assurances that: (i)

transactions are executed in accordance with management’s general or specific authorization; (ii)

transactions are recorded as necessary to (A) permit preparation of financial statements in

conformity with generally accepted accounting principles or any other criteria applicable to such

statements, and (B) maintain accountability for assets; (iii) access to assets is permitted only in

accordance with management’s general or specific authorization; and (iv) the recorded

accountability for assets is compared with the existing assets at reasonable intervals, and

appropriate action is taken with respect to any differences. The FCPA also prohibits the knowing

and willful failure to implement such a system of internal accounting controls. 15 U.S.C. §§

78m(b)(5) and 78ff(a).

        A.      VEON’s Admissions

      95(a).   In its Answer (D.E. 87), VEON admits, among other things:

      “that ‘in 2008 and again in 2011, VimpelCom, directly or through a subsidiary,
      knowingly entered into contracts for fake consulting services with Shell Company
      in order to provide Foreign Official with approximately $32 million in exchange for
      valuable telecommunications assets and to allow Unitel to continue to conduct
      business in Uzbekistan[.]’” Defendant’s Answer at ¶ 49;

      “‘in February and March 2011, Executive 1 conspired with Executive 2 and others
      to take advantage of the murky reseller process to conceal a $10 million bribe to
      Foreign Official via Shell Company through various purported reseller transactions
      to Shell Company[]’” Id. at ¶ 67;

      “‘[t]hroughout the time period of VimpelCom’s bribery of Foreign Official,
      VimpelCom failed to implement adequate internal accounting controls and failed to
      enforce the internal accounting controls it did have in place, which permitted the
      above-referenced bribe payments to occur without detection or remediation[]’” Id.
      at ¶ 78;


                                                 41
Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 42 of 80




 “it failed to implement a system for conducting, recording, and verifying due
 diligence on third parties, including joint venture partners, consultants, reseller
 companies, and suppliers to uncover their true nature, beneficial ownership, and
 possible corruption risks. Time and again, Board members, executives, and
 employees of VimpelCom identified serious concerns with third parties, and
 VimpelCom still failed to undertake adequate due diligence.” Complaint at ¶ 79;
 Defendant’s Answer at ¶ 79.

 “it knowingly failed to require that all consulting agreements be for bona fide
 services, that agreed-upon payments were commensurate with the services to be
 performed, and that services paid for were, in fact, performed. VimpelCom
 knowingly failed to conduct meaningful auditing or testing of its consultant
 agreements, invoices, and payments, including those with the Shell Company and,
 as demonstrated above, failed to conduct adequate investigations of corruption
 complaints. VimpelCom also had no policy regarding payments to bank accounts
 located in places where the contractual partner neither performed work nor had
 operations.” Defendant’s Answer at ¶ 80;

 “that the Company admitted in the DPA that ‘[a]s a result of the facts described
 herein and the failures of VimpelCom’s management, VimpelCom also knowingly
 lacked a sufficient internal audit function to provide reasonable assurances that
 corporate assets were not used to make bribery payments to foreign officials and
 failed to enforce audit protocols or conduct adequate internal audits to detect and
 prevent criminal activity.” Defendant’s Answer at ¶ 82 (Emphasis added).

 “other failures that contributed to VimpelCom’s lax control environment were its
 failure to enforce price thresholds that determined the required level of approval
 authority, failure to retain documentation of deliverables for contracts, and failure to
 adequately classify and obtain approvals for purported charitable contributions that
 were made in exchange for state-provided assets.” Defendant’s Answer at ¶ 84;

 “in the DPA that ‘VimpelCom’s failures to implement and enforce adequate internal
 controls contributed to an environment where it was possible for VimpelCom and
 Unitel executives to pay Foreign Official through Shell Company over $114 million
 in bribes[]’” Defendant’s Answer at ¶ 85;

 “it also had particularly severe deficiencies in its general compliance function and
 its anticorruption compliance policies and procedures. When VimpelCom entered
 the Uzbek market, it had no Chief Compliance Officer (‘CCO’). To the extent that
 compliance was considered by VimpelCom, it was the responsibility of the legal
 department and was thought of as a ‘completeness check’ that legal formalities were
 followed. When VimpelCom later did designate a CCO, whose formal title was the
 Head of Department of Compliance with Obligations and Disclosure of Information
 and Corporate Law, the junior executive selected had no background in compliance
 and was given no staff or support. Furthermore, all of VimpelCom’s compliance


                                            42
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 43 of 80




      duties were expected to take a small fraction of the executive’s time. In fact, there
      was no dedicated compliance function at VimpelCom until 2013, and CCO was not
      a senior management group position until 2014.” Complaint at ¶ 86; Defendant’s
      Answer at ¶ 86.

      “that ‘[d]uring the duration of the conspiracy, certain high-level VimpelCom
      management knew of the FCPA, yet VimpelCom had little to no anticorruption
      compliance program, much less a program that was regularly and appropriately
      evaluated for effectiveness and provided appropriate incentives[]’” Defendant’s
      Answer at ¶ 87; and

      “the Company admitted in the DPA that ‘[d]ue to VimpelCom’s failure to implement
      effective internal accounting controls, VimpelCom, acting through certain
      executives and others, disguised on its books and records over $114 million in bribe
      payments made for the benefit of Foreign Official in exchange for VimpelCom and
      Unitel’s ability to enter and conduct business in the Uzbek telecommunications
      market[]’” Defendant’s Answer at ¶ 88.

        B.      VEON’S Omissions

      95(b). As this Court held “[f]alsely recording a bribe as the acquisition of an asset or

consulting services […] would seem to violate policies or procedures that ‘[p]ertain to the

maintenance of records that in reasonable detail accurately and fairly reflect the transactions . . .

of the issuer.’ 17 C.F.R. 240.13a-15(f)(1).” In re VEON Ltd. Secs. Litig., 2017 U.S. Dist. LEXIS

152240, at *26 (S.D.N.Y. Sept. 19, 2017).

      95(c).   17 C.F.R. 240.13a-15(f)(1)-(3) requires that:

               (a)      Every issuer that has a class of securities registered pursuant to
               section 12 of the Act (15 U.S.C. 781), other than an Asset-Backed Issuer
               (as defined in § 229.1101 of this chapter), a small business investment
               company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), or
               a unit investment trust as defined in section 4(2) of the Investment Company
               Act of 1940 (15 U.S.C. 80a-4(2)), must maintain disclosure controls and
               procedures (as defined in paragraph (e) of this section) and, if the issuer
               either had been required to file an annual report pursuant to section 13(a) or
               15(d) of the Act (15 U.S.C. 78m(a) or 78o(d)) for the prior fiscal year or
               had filed an annual report with the Commission for the prior fiscal year,
               internal control over financial reporting (as defined in paragraph (f) of this
               section).




                                                 43
Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 44 of 80




        (b)     Each such issuer’s management must evaluate, with the
        participation of the issuer’s principal executive and principal financial
        officers, or persons performing similar functions, the effectiveness of the
        issuer’s disclosure controls and procedures, as of the end of each fiscal
        quarter, except that management must perform this evaluation:

                (1)     In the case of a foreign private issuer (as defined in § 240.3b-
                        4) as of the end of each fiscal year; and

                (2)     In the case of an investment company registered under
                        section 8 of the Investment Company Act of 1940 (15 U.S.C.
                        80a-8), within the 90-day period prior to the filing date of
                        each report requiring certification under § 270.30a-2 of this
                        chapter.

        (c)     The management of each such issuer, that either had been required
        to file an annual report pursuant to section 13(a) or 15(d) of the Act (15
        U.S.C. 78m(a) or 78o(d)) for the prior fiscal year or previously had filed an
        annual report with the Commission for the prior fiscal year, other than an
        investment company registered under section 8 of the Investment Company
        Act of 1940, must evaluate, with the participation of the issuer’s principal
        executive and principal financial officers, or persons performing similar
        functions, the effectiveness, as of the end of each fiscal year, of the issuer’s
        internal control over financial reporting. The framework on which
        management’s evaluation of the issuer’s internal control over financial
        reporting is based must be a suitable, recognized control framework that is
        established by a body or group that has followed due-process procedures,
        including the broad distribution of the framework for public comment.
        Although there are many different ways to conduct an evaluation of the
        effectiveness of internal control over financial reporting to meet the
        requirements of this paragraph, an evaluation that is conducted in
        accordance with the interpretive guidance issued by the Commission in
        Release No. 34-55929 will satisfy the evaluation required by this paragraph.

        (d)     The management of each such issuer that either had been required
        to file an annual report pursuant to section 13(a) or 15(d) of the Act (15
        U.S.C. 78m(a) or 78o(d) for the prior fiscal year or had filed an annual
        report with the Commission for the prior fiscal year, other than an
        investment company registered under section 8 of the Investment Company
        Act of 1940 (15 U.S.C. 80a-8), must evaluate, with the participation of the
        issuer’s principal executive and principal financial officers, or persons
        performing similar functions, any change in the issuer's internal control over
        financial reporting, that occurred during each of the issuer's fiscal quarters,
        or fiscal year in the case of a foreign private issuer, that has materially
        affected, or is reasonably likely to materially affect, the issuer's internal
        control over financial reporting.


                                          44
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 45 of 80




             (e)      For purposes of this section, the term disclosure controls and
             procedures means controls and other procedures of an issuer that are
             designed to ensure that information required to be disclosed by the issuer in
             the reports that it files or submits under the Act (15 U.S.C. 78a et seq.) is
             recorded, processed, summarized and reported, within the time periods
             specified in the Commission’s rules and forms. Disclosure controls and
             procedures include, without limitation, controls and procedures designed to
             ensure that information required to be disclosed by an issuer in the reports
             that it files or submits under the Act is accumulated and communicated to
             the issuer's management, including its principal executive and principal
             financial officers, or persons performing similar functions, as appropriate to
             allow timely decisions regarding required disclosure.

             (f)     The term internal control over financial reporting is defined as a
             process designed by, or under the supervision of, the issuer’s principal
             executive and principal financial officers, or persons performing similar
             functions, and effected by the issuer’s board of directors, management and
             other personnel, to provide reasonable assurance regarding the reliability of
             financial reporting and the preparation of financial statements for external
             purposes in accordance with generally accepted accounting principles and
             includes those policies and procedures that:

                            (1)     Pertain to the maintenance of records that in
                            reasonable detail accurately and fairly reflect the
                            transactions and dispositions of the assets of the issuer;

                            (2)    Provide reasonable assurance that transactions are
                            recorded as necessary to permit preparation of financial
                            statements in accordance with generally accepted
                            accounting principles, and that receipts and expenditures
                            of the issuer are being made only in accordance with
                            authorizations of management and directors of the issuer;
                            and

                            (3)    Provide      reasonable      assurance     regarding
                            prevention or timely detection of unauthorized acquisition,
                            use or disposition of the issuer’s assets that could have a
                            material effect on the financial statements.

(Emphasis added).

      95(d). VEON admits in the Deferred Prosecution Agreement that due to its failure to

implement effective internal accounting controls from the start of the Class Period, VEON



                                              45
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 46 of 80




“disguised on its books and records over $114 million in bribe payments made for the benefit of

[Karimova] in exchange for VEON and Unitel’s ability to enter and conduct business in the Uzbek

telecommunications market.” Defendant VEON’s Answer (D.E. 87) at ¶ 88.

       95(e).    Pursuant to the Deferred Prosecution Agreement, “[t]he Company expressly agrees

that it shall not, through present or future attorneys, officers, directors, employees, agents, or any

other person authorized to speak for the Company make any public statement, in litigation or

otherwise, contradicting the acceptance of responsibility by the Company set forth above or the

facts described in Attachment A. Any such contradictory statement shall, subject to cure rights of

the Company described below, constitute a breach of this Agreement, and the Company thereafter

shall be subject to prosecution as set forth in Paragraphs 18-21 of this Agreement.” See Deferred

Prosecution Agreement at ¶ 25. Thus, VEON’s admission that at the outset of the Class Period, it

“knowingly failed to implement adequate controls governing due diligence, contract approval, and

internal audit, and, at the time, was aware that its internal controls were not effective” (In re VEON,

2017 U.S. Dist. LEXIS at *26; see also Deferred Prosecution Agreement Statement of Facts at ¶¶

62-66) are material omissions that VEON had a duty to disclose pursuant to 17 C.F.R. 240.13a-

15(f)(1)-(3).6

        95(f). Here, Lead Plaintiff Westway purchased 30,000 VEON ADRs on December 6,

2010, two (2) days after the start of Class Period. 7 VEON’s admits in the Deferred Prosecution

Agreement that at the outset of the Class Period (December 4, 2010), the Company lacked effective



6
       See also 17 C.F.R. 240.13a-15(f) (internal control over financial reporting “provide[s]
reasonable assurance regarding the reliability of financial reporting and the preparation of financial
statements for external purposes . . . and includes those policies and procedures” relating to
maintenance of accurate records of transactions); 17 C.F.R. 240.15d-15(f) (same).
7
        Lead Plaintiff Westway also purchased 50,000 VEON ADRs on January 19, 2011. See
Certification of Lead Plaintiff Westway, found at Docket No. 10-2.
                                                  46
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 47 of 80




internal accounting controls and made false entries in its books and records. See Deferred

Prosecution Agreement ¶¶ 61-73. These material facts were not disclosed to Lead Plaintiff

Westway or the investing public before the start of the Class Period and the subsequent revelation

of these material facts damaged Lead Plaintiff Westway and the rest of the putative Class.

        C.      VimpelCom’s False and Misleading Statements

       96.     On December 2, 2010, the Company filed a report on Form 6-K with the SEC

announcing its third quarter operating and financial results. The Company stated in relevant part:

“Total number of broadband subscriptions increased 178.7% year-on-year (“YoY”) and 15.0%

quarter-on-quarter (“QoQ”) as we continue to develop our broadband projects in Kazakhstan,

Uzbekistan and Armenia.”

       97.     The above statements in paragraph 96 were false and misleading as the increase in

total number of broadband subscriptions and broadband projects was made possible by the bribery

described above. Because Defendants put the topic of the cause of its financial success at issue,

then Defendants were obligated to disclose information concerning the source of the Company’s

success, since reasonable investors would find that such information would materially alter the

mix of available information.

       98.     On March 29, 2011, the Company filed a report on Form 6-K with the SEC

announcing its fourth quarter and full year 2010 operating and financial results. In this March 29,

2011 filing, the Company reported a net operating revenue increase in Uzbekistan.

       99.     On June 1, 2011, the Company filed a report on Form 6-K with the SEC announcing

its first quarter 2011 results. It was in this June 1, 2011 press release that the Company reported a

net operating revenue increase in Uzbekistan.




                                                 47
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 48 of 80




       100.    The above statements in paragraphs 98 and 99 were false and misleading as the net

operating revenue increase in Uzbekistan was made possible by the bribery described above.

Because Defendants put the topic of the cause of its financial success at issue, then Defendants

were obligated to disclose information concerning the source of the Company’s success, since

reasonable investors would find that such information would materially alter the mix of available

information.

       101.    On June 30, 2011, the Company filed an annual report on Form 20-F with the SEC

announcing the Company’s financial and operating results for the quarter and fiscal year ended

December 31, 2010 (the “2010 Form 20-F”).

       102.    In the 2010 Form 20-F, the Company stated that it had 4.8 million customers in

Uzbekistan through its Unitel subsidiary as of December 31, 2010.

       103.    The above statement in paragraph 102 was false and misleading as the 4.8 million

customers in Uzbekistan through the Company’s Unitel subsidiary was made possible by the

bribery described above. Because Defendants put the topic of the cause of its financial success at

issue, then Defendants were obligated to disclose information concerning the source of the

Company’s success, since reasonable investors would find that such information would materially

alter the mix of available information.

       104.    With respect to regulation of the telecommunications industry in Uzbekistan, the

Company stated in relevant part:

               The government authorities responsible for supervising the
               telecommunications industry in the Republic of Uzbekistan are the
               Republic of Uzbekistan Cabinet and a specially authorized
               telecommunications agency. In accordance with the Law on
               Telecommunications, dated August 20, 1999, businesses offering
               communications services in the Republic of Uzbekistan may be
               privately or publicly held by Uzbek or foreign national individuals
               or legal entities. All owners of telecommunications networks have


                                               48
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 49 of 80




               equal rights and enjoy equal protection guaranteed by the law and
               the legislation imposes no restrictions on foreign investors.
               [Emphasis added].

       105.    The above statements in paragraph 104 were false and misleading as the

government authorities responsible for supervising the telecommunications industry in the

Republic of Uzbekistan was not the Republic of Uzbekistan Cabinet and a specially authorized

telecommunications agency but rather the President of Uzbekistan’s eldest daughter Ms.

Karimova. According to the DOJ’s Criminal Complaint, VimpelCom management explained that

it was “more important to follow the political requirements suggested for entry into the [Uzbek]

market versus [the] questionable risk of acquisition of Unitel as [a] standalone” and VimpelCom

would be “in opposition to a very powerful opponent and bring [the] threat of revocation of licenses

after the acquisition of Unitel [as a] stand-alone.” Because Defendants put the topic of its

interactions with the authorities responsible for supervising the telecommunications industry in

Uzbekistan at issue, then Defendants were obligated to disclose information concerning the reality

of the Company’s interactions with the real authorities, since reasonable investors would find that

such information would materially alter the mix of available information. Further, the following

statement was false and misleading (“[a]ll owners of telecommunications networks have equal

rights and enjoy equal protection guaranteed by the law”) as the Company admitted in the Deferred

Prosecution Agreement that to enter the Uzbek telecommunications market they had to engage in

bribery and continue to bribe to remain in the market.

       106.    In the 2010 Form 20-F, the Company stated that its internal controls were effective

and in place. The Company’s 2010 Form 20-F states in relevant part:

               Our management has assessed the effectiveness of our company’s
               internal control over financial reporting as of December 31, 2010.
               In making its assessment, our management has utilized the criteria
               set forth by the Committee of Sponsoring Organizations, or COSO,


                                                49
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 50 of 80




               of the Treadway Commission in Internal Control—Integrated
               Framework, and Securities and Exchange Commission’s Guidance
               Regarding Management’s Report on Internal Control Over
               Financial Reporting Under Section 13(a) or 15(d) of the Exchange
               Act. Based on the assessment, our management believes our
               company maintained effective internal control over financial
               reporting as of December 31, 2010. [Emphasis added].

       107.    The above statements regarding the Company’s internal controls were false and

misleading as the Company admitted in the Deferred Prosecution Agreement that it (a) failed to

implement adequate internal accounting controls; (b) failed to enforce the internal accounting

controls it did have in place, which permitted the above-referenced bribe payments to occur

without detection or remediation; (c) failed to implement a system for conducting, recording, and

verifying due diligence on third parties, including joint venture partners, consultants, reseller

companies, and suppliers to uncover their true nature, beneficial ownership, and possible

corruption risks; and (d) failed to require that all consulting agreements be for bona fide services,

that agreed-upon payments were commensurate with the services to be performed, and that

services paid for were, in fact, performed. Further, the Company admits that it knowingly failed

to conduct meaningful auditing or testing of its consultant agreements, invoices, and payments,

including those with the Shell Company and failed to conduct adequate investigations of

corruption complaints.    The Company admits that it also had no policy regarding payments to

bank accounts located in places where the contractual partner neither performed work nor had

operations. See also ¶¶ 78-87.

       108.    The 2010 Form 20-F contained signed certifications pursuant to the Sarbanes-

Oxley Act of 2002 (“SOX”) by Defendants Izosimov and van Dalen, stating that the financial

information contained in the 2010 Form 20-F was accurate and disclosed any material changes to

the Company’s internal control over financial reporting.



                                                 50
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 51 of 80




       109.    On September 7, 2011, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter ended June 30, 2011 (the

“Q2 2011 6-K”). The Q2 2011 6-K stated in relevant part: “In Uzbekistan, our sales and marketing

efforts resulted in a 34% increase in the number of mobile subscribers as compared with the

second quarter of 2010. Our revenues have increased by 28% YoY with strong EBITDA margin

of 42.9% demonstrating the underlying strength of our core.” (Emphasis added).

       110.    The above statements were false and misleading as the 34% increase in mobile

subscribers and revenue increase with strong EBITDA margin of 42.9% in Uzbekistan was made

possible by the bribery described above. Because Defendants put the topic of the cause of its

financial success at issue, then Defendants were obligated to disclose information concerning the

source of the Company’s success, since reasonable investors would find that such information

would materially alter the mix of available information.

       111.    On November 14, 2011, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter ended September 30,

2011 (the “Q3 2011 6-K”). The Q3 2011 6-K stated in relevant part: “Revenues were up 36%

YoY and EBITDA increased by 58% YoY due to our sales and marketing activities, regional 3G

network roll-out and data development.” (Emphasis added).

       112.    The above statements were false and misleading as the 36% increase in revenue

and 58% increase in EBITDA in Uzbekistan was made possible by the bribery described above.

Because Defendants put the topic of the cause of its financial success at issue, then Defendants

were obligated to disclose information concerning the source of the Company’s success, since

reasonable investors would find that such information would materially alter the mix of available

information.



                                               51
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 52 of 80




       113.    On March 13, 2012, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter and fiscal year ended

December 31, 2011 (the “Q4 2011 6-K”).           The Q4 2011 6-K stated in relevant part: “In

Uzbekistan, the positive trend in subscriber base growth, coupled with positive dynamics in all

KPIs, resulted in revenue growth of 35% YoY in 4Q11. EBITDA was 54% higher YoY as a result

of revenue growth and efficient SG&A spending.” (Emphasis added).

       114.    The above statements were false and misleading as the positive trend in subscriber

base growth, the 35% increase in revenue and 54% increase in EBITDA in Uzbekistan was made

possible by the bribery described above. Because Defendants put the topic of the cause of its

financial success at issue, then Defendants were obligated to disclose information concerning the

source of the Company’s success, since reasonable investors would find that such information

would materially alter the mix of available information.

       115.    On April 30, 2012, the Company filed an annual report on Form 20-F with the SEC

reiterating the financial and operating results previously announced in the Company’s Q4 2011 6-

K (the “2011 Form 20-F”).

       116.    In the 2011 Form 20-F, the Company stated, in relevant part, that it had 6.4 million

customers in Uzbekistan through its Unitel subsidiary as of December 31, 2011.

       117.    The above statement in paragraph 116 was false and misleading as the 6.4 million

customers in Uzbekistan through the Company’s Unitel subsidiary was made possible by the

bribery described above. Because Defendants put the topic of the cause of its financial success at

issue, then Defendants were obligated to disclose information concerning the source of the

Company’s success, since reasonable investors would find that such information would materially

alter the mix of available information.



                                                52
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 53 of 80




       118.    With respect to regulation of the telecommunications industry in Uzbekistan, the

Company stated in part:

               The government authorities responsible for supervising the
               telecommunications industry in the Republic of Uzbekistan are the
               Republic of Uzbekistan Cabinet and a specially authorized
               telecommunications agency. In accordance with the Law on
               Telecommunications, dated August 20, 1999, businesses offering
               communications services in the Republic of Uzbekistan may be
               privately or publicly held by Uzbek or foreign national individuals
               or legal entities. All owners of telecommunications networks have
               equal rights and enjoy equal protection guaranteed by the law and
               the legislation imposes no restrictions on foreign investors.
               [Emphasis added].

       119.    The above statements in paragraph 118 were false and misleading as the

government authorities responsible for supervising the telecommunications industry in the

Republic of Uzbekistan was not the Republic of Uzbekistan Cabinet and a specially authorized

telecommunications agency but rather the President of Uzbekistan’s eldest daughter Ms.

Karimova. According to the DOJ’s Criminal Complaint, VimpelCom management explained that

it was “more important to follow the political requirements suggested for entry into the [Uzbek]

market versus [the] questionable risk of acquisition of Unitel as [a] standalone” and VimpelCom

would be “in opposition to a very powerful opponent and bring [the] threat of revocation of licenses

after the acquisition of Unitel [as a] stand-alone.” Further, the following statement was false and

misleading (“[a]ll owners of telecommunications networks have equal rights and enjoy equal

protection guaranteed by the law”) as the Company admitted in the Deferred Prosecution

Agreement that to enter the Uzbek telecommunications market they had to engage in bribery and

continue to bribe to remain in the market.

       120.    In the 2011 Form 20-F, the Company also stated that its internal controls were

effective and in place. The Company’s 2011 Form 20-F states in relevant part:



                                                53
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 54 of 80




               Our management is responsible for establishing and maintaining
               adequate internal control over financial reporting as defined in Rules
               13a-15(f) and 15d-15(f) under the Exchange Act. Our internal
               control system was designed to provide reasonable assurance
               regarding the reliability of financial reporting and the preparation
               and fair presentation of our company’s published consolidated
               financial statements under generally accepted accounting principles.
               [Emphasis added].

       121.    The above statements regarding the Company’s internal controls were false and

misleading as the Company admitted in the Deferred Prosecution Agreement that it (a) failed to

implement adequate internal accounting controls; (b) failed to enforce the internal accounting

controls it did have in place, which permitted the above-referenced bribe payments to occur

without detection or remediation; (c) failed to implement a system for conducting, recording, and

verifying due diligence on third parties, including joint venture partners, consultants, reseller

companies, and suppliers to uncover their true nature, beneficial ownership, and possible

corruption risks; and (d) failed to require that all consulting agreements be for bona fide services,

that agreed-upon payments were commensurate with the services to be performed, and that

services paid for were, in fact, performed. Further, the Company admits that it knowingly failed

to conduct meaningful auditing or testing of its consultant agreements, invoices, and payments,

including those with the Shell Company and failed to conduct adequate investigations of

corruption complaints. The Company admits that it also had no policy regarding payments to bank

accounts located in places where the contractual partner neither performed work nor had

operations. See also ¶¶ 78-87.

       122.    The 2011 Form 20-F contained signed certifications pursuant to SOX by

Defendants Lunder and van Dalen, stating that the financial information contained in the 2011

Form 20-F was accurate and disclosed any material changes to the Company’s internal control

over financial reporting.


                                                 54
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 55 of 80




       123.    On May 15, 2012, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter ended March 31, 2012

(the “Q1 2012 6-K”). The Q1 2012 6-K stated in relevant part: “In Uzbekistan, the subscriber base

continued to grow in all segments and revenue was up 33% YoY in 1Q12. The EBITDA margin

was 44.6%, a slight decline YoY, as a result of increased competition and higher Opex due to a

newly introduced tax on customer base. EBITDA increased 30% YoY.” (Emphasis added)

       124.    The above statements were false and misleading as the subscriber increase, the 33%

increase in revenue and 30% increase in EBITDA in Uzbekistan was made possible by the bribery

described above. Because Defendants put the topic of the cause of its financial success at issue,

then Defendants were obligated to disclose information concerning the source of the Company’s

success, since reasonable investors would find that such information would materially alter the

mix of available information.

       125.    On August 15, 2012, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter ended June 30, 2012 (the

“Q2 2012 6-K”). The Q2 2012 6-K stated in relevant part: “In Uzbekistan, the subscriber base

continued to grow strongly, up 31% YoY, with record mobile internet user growth of 53% YoY.

Revenue was up 35% YoY in 2Q12 . . . .” (Emphasis added).

       126.    The above statements were false and misleading as the subscriber increase and the

35% increase in revenue in Uzbekistan was made possible by the bribery described above.

Because Defendants put the topic of the cause of its financial success at issue, then Defendants

were obligated to disclose information concerning the source of the Company’s success, since

reasonable investors would find that such information would materially alter the mix of available

information.



                                               55
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 56 of 80




       127.    On November 14, 2012, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter ended September 30,

2012 (the “Q3 2012 6-K”).       The Q3 2012 6-K stated in relevant part: “Revenue was up 88%

organically YoY in 3Q12, supported by a 62% YoY increase in the subscriber base as well as

26% ARPU growth. If this were adjusted to the growth level of 1H12, the underlying revenue

growth would have been approximately 35% YoY. EBITDA grew 123% and EBITDA margin

was 56.2%, a sharp increase from 47.3% in 3Q11, supported by interconnect cost reduction and

control of structural OPEX.” (Emphasis added).

       128.    The above statements were false and misleading as the 88% increase in revenue,

62% increase in the subscriber base, the 26% ARPU growth, the 123% EBITDA growth in

Uzbekistan was made possible by the bribery described above. Because Defendants put the topic

of the cause of its financial success at issue, then Defendants were obligated to disclose information

concerning the source of the Company’s success, since reasonable investors would find that such

information would materially alter the mix of available information.

       129.    On March 6, 2013, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter and fiscal year ended

December 31, 2012 (the “Q4 2012 6-K”). The Q4 2012 6-K stated in relevant part: “Revenue was

up 99% YoY in local currency, supported by a 60% YoY increase of the subscriber base as well

as 26% YoY ARPU increase as a result of the growth of high value subscribers and increasing

mobile data revenues. EBITDA grew 192% YoY and EBITDA margin was 60.3%, a sharp

increase from 41.0% in 4Q11.” (Emphasis added).

       130.    The above statements were false and misleading as the 99% increase in revenue,

the 60% YoY increase of the subscriber base, as well as 26% YoY ARPU increase as a result of



                                                 56
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 57 of 80




the growth of high value subscribers and increasing mobile data revenues, the 192% increase in

EBITDA in Uzbekistan was made possible by the bribery described above. Because Defendants

put the topic of the cause of its financial success at issue, then Defendants were obligated to

disclose information concerning the source of the Company’s success, since reasonable investors

would find that such information would materially alter the mix of available information.

       131.    On March 22, 2013, the Company filed an annual report on Form 20-F with the

SEC reiterating its financial and operating results previously announced in the Company’s Q4

2012 6-K (the “2012 Form 20-F”).

       132.    In the 2012 Form 20-F, the Company stated that it had 10.2 million customers in

Uzbekistan through its Unitel subsidiary as of December 31, 2012.

       133.    The above statement in paragraph 132 was false and misleading as the 10.2 million

customers in Uzbekistan through the Company’s Unitel subsidiary was made possible by the

bribery described above. Because Defendants put the topic of the cause of its financial success at

issue, then Defendants were obligated to disclose information concerning the source of the

Company’s success, since reasonable investors would find that such information would materially

alter the mix of available information.

       134.    With respect to regulation of the telecommunications industry in Uzbekistan, the

Company stated in relevant part:

               The government authorities responsible for supervising the
               telecommunications industry in the Republic of Uzbekistan are the
               Republic of Uzbekistan Cabinet and a specially authorized
               telecommunications agency. In accordance with the Law on
               Telecommunications, dated August 20, 1999, businesses offering
               communications services in the Republic of Uzbekistan may be
               privately or publicly held by Uzbek or foreign national individuals
               or legal entities. All owners of telecommunications networks have
               equal rights and enjoy equal protection guaranteed by the law and



                                               57
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 58 of 80




               the legislation imposes no restrictions on foreign investors.
               [Emphasis added].

       135.    The above statements in paragraph 134 were false and misleading as the

government authorities responsible for supervising the telecommunications industry in the

Republic of Uzbekistan was not the Republic of Uzbekistan Cabinet and a specially authorized

telecommunications agency but rather the President of Uzbekistan’s eldest daughter Ms.

Karimova. According to the DOJ’s Criminal Complaint, VimpelCom management explained that

it was “more important to follow the political requirements suggested for entry into the [Uzbek]

market versus [the] questionable risk of acquisition of Unitel as [a] standalone” and VimpelCom

would be “in opposition to a very powerful opponent and bring [the] threat of revocation of licenses

after the acquisition of Unitel [as a] stand-alone.” Further, the following statement was false and

misleading (“[a]ll owners of telecommunications networks have equal rights and enjoy equal

protection guaranteed by the law”) as the Company admitted in the Deferred Prosecution

Agreement that to enter the Uzbek telecommunications market they had to engage in bribery and

continue to bribe to remain in the market.

       136.    In the 2012 Form 20-F, the Company stated that its internal controls were effective

and in place. The Company’s 2012 Form 20-F states in relevant part:

               Our management has assessed the effectiveness of our company’s
               internal control over financial reporting as of December 31, 2012.
               In making its assessment, our management has utilized the criteria
               set forth by the Committee of Sponsoring Organizations, or
               “COSO,” of the Treadway Commission in Internal Control—
               Integrated Framework, and Securities and Exchange Commission’s
               Guidance Regarding Management’s Report on Internal Control
               Over Financial Reporting Under Section 13(a) or 15(d) of the
               Exchange Act. Based on the assessment, our management believes
               our company maintained effective internal control over financial
               reporting as of December 31, 2012. [Emphasis added].




                                                58
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 59 of 80




       137.    The above statements regarding the Company’s internal controls were false and

misleading as the Company admitted in the Deferred Prosecution Agreement that it (a) failed to

implement adequate internal accounting controls; (b) failed to enforce the internal accounting

controls it did have in place, which permitted the above-referenced bribe payments to occur

without detection or remediation; (c) failed to implement a system for conducting, recording, and

verifying due diligence on third parties, including joint venture partners, consultants, reseller

companies, and suppliers to uncover their true nature, beneficial ownership, and possible

corruption risks; and (d) failed to require that all consulting agreements be for bona fide services,

that agreed-upon payments were commensurate with the services to be performed, and that

services paid for were, in fact, performed. Further, the Company admits that it knowingly failed

to conduct meaningful auditing or testing of its consultant agreements, invoices, and payments,

including those with the Shell Company and failed to conduct adequate investigations of

corruption complaints. The Company admits that it also had no policy regarding payments to bank

accounts located in places where the contractual partner neither performed work nor had

operations. See also ¶¶ 78-87.

       138.    The 2012 Form 20-F contained signed certifications pursuant SOX by Defendants

Lunder and van Dalen, stating that the financial information contained in the 2012 20-F was

accurate and disclosed any material changes to the Company’s internal control over financial

reporting.

       139.    On May 15, 2013, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter ended March 31, 2013

(the “Q1 2013 6-K”). The Q1 2013 6-K stated in relevant part: “Revenue was up 100% YoY,

driven by a 40% YoY increase in the subscriber base and a 43% YoY increase in ARPU due to



                                                 59
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 60 of 80




growth of high value subscribers and increasing mobile data revenues. EBITDA grew 192%

YoY and EBITDA margin was 65.2%, a strong increase from 44.6% in 1Q12.” (Emphasis

added).

          140.   The above statements were false and misleading as the 100% increase in revenue,

the 40% increase in subscriber base, 43% increase in ARPU in Uzbekistan, and 192% EBITDA

growth was made possible by the bribery described above. Because Defendants put the topic of

the cause of its financial success at issue, then Defendants were obligated to disclose information

concerning the source of the Company’s success, since reasonable investors would find that such

information would materially alter the mix of available information.

          141.   On August 7, 2013, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter ended June 30, 2013 (the

“Q2 2013 6-K”). The Q2 2013 6-K states in relevant part: “Revenue increased 86% YoY, driven

by 45% YoY growth in the subscriber base and a 31% YoY improvement in ARPU due to growth

in high value subscribers and increasing mobile data revenues. EBITDA grew 140% YoY and

EBITDA margin was 64.7%, a strong increase from 50.6% in 2Q12.” (Emphasis added).

          142.   The above statements were false and misleading as the 86% increase in revenue,

the 45% increase in subscriber base, 31% increase in ARPU, and the 140% EBITDA growth in

Uzbekistan was made possible by the bribery described above. Because Defendants put the topic

of the cause of its financial success at issue, then Defendants were obligated to disclose information

concerning the source of the Company’s success, since reasonable investors would find that such

information would materially alter the mix of available information.

          143.   On November 6, 2013, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter ended September 30,



                                                 60
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 61 of 80




2013 (the “Q3 2013 6-K”). The Q3 2013 6-K stated in relevant part: “In Uzbekistan, VimpelCom

continued to deliver strong YoY results in 3Q13. Revenue increased 29% YoY, driven by 12%

YoY growth in the subscriber base and a 12% YoY improvement in ARPU due to growth in high

value subscribers and increasing mobile data revenues. EBITDA grew 51% YoY and EBITDA

margin was 66.0%, a strong increase from 56.2% in 3Q12.” (Emphasis added).

       144.    The above statements were false and misleading as the 29% increase in revenue,

the 12% increase in subscriber base, 12% increase in ARPU, and the 51% EBITDA growth in

Uzbekistan was made possible by the bribery described above. Because Defendants put the topic

of the cause of its financial success at issue, then Defendants were obligated to disclose information

concerning the source of the Company’s success, since reasonable investors would find that such

information would materially alter the mix of available information.

       145.    On March 6, 2014, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter and fiscal year ended

December 31, 2013 (the “Q4 2013 6-K”). The Q4 2013 6-K stated in relevant part: “Service

revenue increased 11% YoY to USD 175 million driven by a 3% YoY growth in the customer

base to 10.5 million, a 3% YoY improvement in ARPU to USD 5 due to growth in high value

customers and a 61% YoY increase in mobile data revenue to USD 27 million. EBITDA grew

18% YoY to USD 112 as a result of growing revenue and EBITDA margin was 63.8%, a 3.5

percentage points YoY increase, supported by increased on-net traffic and cost control.”

(Emphasis added).

       146.    The above statements were false and misleading as the 11% increase in service

revenue, the 3% growth in customer base, 3% increase in ARPU, and an increase of 18% in

EBITDA in Uzbekistan was made possible by the bribery described above. Because Defendants



                                                 61
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 62 of 80




put the topic of the cause of its financial success at issue, then Defendants were obligated to

disclose information concerning the source of the Company’s success, since reasonable investors

would find that such information would materially alter the mix of available information.

       147.   On the Company’s website, anti-bribery and anti-corruption are discussed:

              In 2014, we continued to strengthen our system of governance,
              policies and procedures focused on anti-bribery and anti-
              corruption, with a particular emphasis on extensive training
              across all of the Company’s businesses.

              We recognize that a strong and comprehensive approach to
              compliance is needed to protect our business, and our stakeholders.
              We have put in place a risk management, compliance, and
              governance structure that includes a focus on anti-bribery and anti-
              corruption risks and issues. We have continued to make progress in
              establishing a more coordinated and strengthened framework,
              adding resources, training and awareness initiatives to the program.
              This will remain a key focus as we regard it as a critical part of our
              future development and a particular focus of our senior management
              team.

              Our comprehensive Group Compliance Charter sets out the
              organization, operation and governance of compliance management
              for the Group, including the role and responsibilities of our global
              Risk Assurance Committee, the Group Compliance Program and
              Group Compliance Function.

              In August 2013, the company appointed a new senior Group Chief
              Compliance Officer with the responsibility to update and enhance
              the Compliance program and to continue to develop a strong ethical
              culture globally. The Group Compliance Officer reports to the Audit
              Committee of the Supervisory Board of Directors to which he has
              direct access, as well as directly to the Group Chief Executive
              Officer.    Our Group Compliance Officer is a member of
              VimpelCom’s Management Board. In recent years, we have
              enhanced our compliance team at our headquarters in Amsterdam
              and throughout the group. We have compliance officers and
              coordinators at all of our business units and covering all our
              operations.

              Our compliance roadmap covers: risk analysis; policies and
              procedures related to key risk areas; organization and commitment;
              training and awareness; screening; record-keeping and controls;


                                               62
Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 63 of 80




        reporting; internal audit and monitoring; remedial and corrective
        actions; and program leadership.

        In December 2012, we launched an updated Code of Conduct for
        the group that provides group-wide standards designed primarily
        to deter wrongdoing and promote honest and ethical conduct,
        compliance with applicable governmental laws, rules and
        regulations, prompt internal reporting of violations and
        accountability for adherence to the Code. The Code of Conduct
        reinforces the company’s requirements for compliance with all
        applicable laws, including the US Foreign Corrupt Practices Act
        (FCPA) and other anti-corruption laws and regulations, as well as
        adherence to all company accounting policies and controls. This
        Code states that, in addition to applying to its employees, officers
        and directors, VimpelCom expects ‘anyone doing business on the
        company’s behalf’ – a category that includes agents and other
        third parties – to also comply with anti-bribery and anti-corruption
        laws.

        In early 2013, we adopted a new Group Anti-Bribery and Anti-
        Corruption Policy, which is supported by a range of policies and
        procedures, in place or under development, which address issues
        such as third-party due diligence, conflicts of interest, gifts and
        hospitality, and incident management and investigation.

        In June 2013, we introduced our new Group Incident Management
        Policy relating to whistleblower processes that allows employees to
        contact a third-party service provider to raise concerns,
        anonymously if desired. All cases reported are duly assessed and, if
        appropriate, investigated by internal or external teams. We continue
        to take measures to ensure these policies are adhered to and the
        procedures are followed in each of the countries in which we
        operate.

        During 2014, we placed a great deal of emphasis on compliance
        training programs both at our headquarters and throughout the
        Business Units. For instance, during 2014, more than 7,300
        employees worldwide have attended face to face Code of Conduct
        training sessions, or completed e-learning modules. Furthermore, in
        2014, the company conducted an anti-corruption train-the-trainer
        session in Amsterdam where all compliance officers throughout the
        Group received additional training on FCPA and other applicable
        anti-bribery regulations, including advice on best practices for
        training other employees on these issues. Since that time, more than
        800 employees (almost all of them managers) have received
        additional training on the FCPA and other applicable anti-bribery


                                        63
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 64 of 80




               regulations as well as updated company policies. The Supervisory
               Board also received tailored compliance training. [Emphasis
               added].

       148.    The above statements regarding anti-bribery and anti-corruption on the Company’s

website were false and misleading as the Company admitted in the Deferred Prosecution

Agreement that it (a) failed to implement adequate internal accounting controls; (b) failed to

enforce the internal accounting controls it did have in place, which permitted the above-referenced

bribe payments to occur without detection or remediation; (c) failed to implement a system for

conducting, recording, and verifying due diligence on third parties, including joint venture

partners, consultants, reseller companies, and suppliers to uncover their true nature, beneficial

ownership, and possible corruption risks; and (d) failed to require that all consulting agreements

be for bona fide services, that agreed-upon payments were commensurate with the services to be

performed, and that services paid for were, in fact, performed. Further, the Company admits that

it knowingly failed to conduct meaningful auditing or testing of its consultant agreements,

invoices, and payments, including those with the Shell Company and failed to conduct adequate

investigations of corruption complaints. The Company admits that it also had no policy regarding

payments to bank accounts located in places where the contractual partner neither performed work

nor had operations. See also ¶¶ 78-87.

                                   THE TRUTH EMERGES

       149.    On March 12, 2014, the Company filed a report on Form 6-K with the SEC

announcing that the Company was facing investigations by both the SEC and Dutch authorities

related to its operations in Uzbekistan. The Company reported:

               [O]n March 11, 2014, the Company received from the staff of the
               United States Securities and Exchange Commission a letter stating
               that they are conducting an investigation related to VimpelCom and
               requesting documents. Also, on March 11, 2014, the Company’s


                                                64
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 65 of 80




               headquarter in Amsterdam was visited by representatives of the
               Dutch authorities, including the Dutch public prosecutor office, who
               obtained documents and informed the Company that it was the focus
               of a criminal investigation in the Netherlands. The investigations
               appear to be concerned with the Company’s operations in
               Uzbekistan. The Company intends to fully cooperate with these
               investigations.

       150.    On this date, the Company American Depositary Receipts (“ADRs”) dropped from

$8.85 (the closing price on March 11, 2012) to an intraday low of $8.29 on March 12, 2014 ($0.56

or a 6.3% decline).

       151.    On March 18, 2014, the Company filed another report on Form 6-K with the SEC.

The Company reported:

               [I]n addition to the previously disclosed investigations by the U.S.
               Securities and Exchange Commission and Dutch public
               prosecutor’s office, the Company has been notified that it is also the
               focus of an investigation by the United States Department of Justice.
               This investigation also appears to be concerned with the Company’s
               operations in Uzbekistan. The Company intends to continue to fully
               cooperate with these investigations.

       152.    At around 10:56 a.m. Eastern Standard time news of the investigation was

disseminated to the market, and the Company ADRs dropped in intraday trading from a high of

$9.07 to a low of $8.57 ($0.50 or a 5.6% decline).

       153.    On May 15, 2014, the Company filed an annual report on Form 20-F with the SEC

reiterating the financial and operating results previously announced in the Company’s Q4 2013 6-

K (the “2013 Form 20-F”).

       154.    In the 2013 Form 20-F, the Company stated in part:

               We are subject to investigations by the SEC, DOJ and the Dutch
               public prosecutor, and are conducting an internal investigation,
               and we are unable to predict the duration, scope or results of
               these investigations or their impact on us.




                                                65
Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 66 of 80




        As we previously disclosed, the SEC, DOJ and Dutch public
        prosecutor’s office are conducting investigations related to
        VimpelCom; these investigations appear to be concerned with our
        operations in Uzbekistan, including relations with Takilant Ltd.
        (“Takilant”). In June 2007, Takilant purchased from us a 7%
        interest in our business in Uzbekistan for US$20.0 million and
        entered into a shareholders agreement with us. In September 2009,
        Takilant exercised its option to put its 7% interest to us for US$57.5
        million, an amount specified in the shareholders agreement. In
        addition, we had agreements with Takilant relating to the acquisition
        of frequency spectrum (including with respect to 3G and LTE) and
        channels in Uzbekistan pursuant to which we paid Takilant an
        aggregate of US$57.0 million.

        It has been reported in the press that Takilant is currently being
        investigated in Sweden and Switzerland on allegations that it and
        certain persons associated with it have committed acts of bribery and
        money-laundering connected with their activities in Uzbekistan, and
        also that Takilant is being investigated in the Netherlands and
        perhaps other jurisdictions. These investigations may, in part,
        involve us.

        As a result of concerns arising from press reports regarding Takilant,
        we commenced a review with respect to our operations in
        Uzbekistan, including our relations with Takilant, and in 2013 we
        retained external counsel with expertise relating to the U.S. Foreign
        Corrupt Practices Act (“FCPA”) and other anticorruption laws and
        regulations to conduct such review.

        Following notice of the investigations by the SEC, the DOJ and the
        Dutch public prosecutor’s office, we established a special
        committee of the supervisory board in March 2014, consisting of all
        outside directors, to oversee the internal investigation being
        conducted by the Company’s external counsel and our response to
        the inquiries by various authorities. While the initial focus of the
        investigation being conducted by the Company’s external counsel
        has been related to our Uzbek operations, including our relations
        with Takilant, and whether there was any conduct in our operations
        in Uzbekistan that may have violated the anti-bribery provisions of
        the FCPA, the FCPA’s books and records and internal controls
        provisions, applicable local laws and/or our own internal policies,
        the investigation is also reviewing our operations in additional
        countries.

        We expect to incur costs in responding to requests for information,
        testimony and other information in connection with the


                                         66
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 67 of 80




               investigations and in conducting the internal investigation, and we
               cannot predict at this time the ultimate amount of all such costs.
               These matters may require the involvement of certain members of
               our senior management that could impinge on the time they have
               available to devote to other matters relating to the business. We may
               also see ongoing media and governmental interest in these matters
               that could impact the perception of us.

               The SEC, DOJ and Dutch investigations, as well as our own
               investigations, are continuing, and we are presently unable to predict
               the duration, scope or results of these investigations or how the
               results of these investigations may impact our internal controls,
               business, and the results of operations or financial condition.
               Further, there can be no assurance that such investigations will not
               be broader in scope than they currently appear, or that new
               investigations will not be commenced in these or other jurisdictions,
               or that there will not be litigation commenced against us.

               One or more enforcement actions could be instituted in respect of
               the matters that are the subject of some or all of the investigations.
               The DOJ and SEC have a broad range of civil and criminal sanctions
               under the FCPA and other laws and regulations including, but not
               limited to, judgments, settlements, injunctive relief, debarment or
               other relief, disgorgement, fines, penalties, modifications to
               business practices, including the termination or modification of
               existing business relationships, the imposition of compliance
               programs and the retention of a monitor to oversee compliance with
               the FCPA, and criminal convictions and/or penalties. The Dutch
               public prosecutor’s office and enforcement authorities in other
               jurisdictions also have a range of sanctions under the relevant laws
               and regulations. There can be no assurance that any investigation
               will not conclude that a violation of applicable law has occurred.
               The imposition of any of these sanctions or remedial measures could
               have a material adverse effect on our business or financial condition.

       155.    The 2013 Form 20-F contained signed certifications pursuant to SOX by

Defendants Lunder and Davies, stating that the financial information contained in the 2013 Form

20-F was accurate and disclosed any material changes to the Company’s internal control over

financial reporting.




                                                67
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 68 of 80




       156.   On August 6, 2014, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter ended June 30, 2014 (the

“Q2 2014 6-K”). The Q2 2014 6-K also stated in relevant part:

              UZBEKISTAN

              […] Mobile service revenue increased 7% YoY to USD 176 million
              driven by a 2% YoY growth in the customer base to 10.4 million
              and a 6% YoY improvement in ARPU to USD 6. […] [Emphasis
              added].

       157.   The above statements were false and misleading as the mobile service revenue

increase of 7%, the 2% year over year growth in the customer base to 10.4 million and the 6%

improvement in ARPU was made possible by the bribery described above. Because Defendants

put the topic of the cause of its financial success at issue, then Defendants were obligated to

disclose information concerning the source of the Company’s success, since reasonable investors

would find that such information would materially alter the mix of available information.

       158.   On November 12, 2014, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter ended September 30,

2014 (the “Q3 2014 6-K”). The Q3 2014 6-K also stated in relevant part:

              UZBEKISTAN

              […] Mobile service revenue increased 8% YoY to USD 189 million
              driven by a 7% YoY improvement in ARPU to USD 6 and a 2%
              YoY increase in the customer base to 10.5 million. […] [Emphasis
              added].

       159.   The above statements were false and misleading as the mobile service revenue

increase of 8%, the 2% year over year growth in the customer base to 10.5 million and the 7%

improvement in ARPU was made possible by the bribery described above. Because Defendants

put the topic of the cause of its financial success at issue, then Defendants were obligated to



                                               68
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 69 of 80




disclose information concerning the source of the Company's success, since reasonable investors

would find that such information would materially alter the mix of available information.

       160.   On December 8, 2014, the President and Chief Executive Officer of Telenor Group,

Jon Fredrik Baksaas, informed VimpelCom (and the market) that he was stepping down from the

Board of the VimpelCom with immediate effect. Telenor holds a minority position of 33% and

voting rights of 43% of VimpelCom. Jon Fredrik Baksaas, President and CEO of Telenor Group,

stated in the press release: “I am stepping down from the VimpelCom [B]oard to solely focus on

protecting Telenor’s position. Telenor has zero tolerance for corruption. As an owner in

VimpelCom we will assist the ongoing investigations[.]” (Emphasis added). VimpelCom stock

dropped from $4.63 (the closing price on December 5, 2014 (Friday)) to an intraday low of $4.26

on December 8, 2014 (Monday) ($0.37 or an 8% decline).

       161.   On February 26, 2015, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter and year ended

December 31, 2014 (the “Q4 2014 6-K”). The Q4 2014 6-K also stated in relevant part:

              UZBEKISTAN

              […] Mobile service revenue increased 8% YoY to USD 184 million
              driven by a 6% YoY improvement in ARPU to USD 6 and a 1%
              YoY increase in the customer base to 10.6 million. The ARPU
              increase was mainly driven by a strong 31% YoY increase in
              mobile data revenue to USD 36 million. EBITDA in 4Q14 stood at
              USD 115 million, leading to an EBITDA margin of 61.6%. […]
              [Emphasis added].

       162.   The above statements were false and misleading as the mobile service revenue

increase of 8%, the 1% year over year growth in the customer base to 10.6 million and the 6%

improvement in ARPU was made possible by the bribery described above. Because Defendants

put the topic of the cause of its financial success at issue, then Defendants were obligated to



                                               69
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 70 of 80




disclose information concerning the source of the Company's success, since reasonable investors

would find that such information would materially alter the mix of available information.

       163.   On March 24, 2015, the Company filed an annual report on Form 20-F with the

SEC reiterating the financial and operating results previously announced in the Company’s Q4

2014 6-K (the “2014 Form 20-F”). In the 2014 Form 20-F, the Company stated in part:

              We are subject to investigations by the SEC, DOJ and OM, and
              are conducting an internal investigation. We are unable to
              predict the duration, scope or results of these investigations or
              their impact on us.

              As previously disclosed, the SEC, DOJ and OM are conducting
              investigations related to VimpelCom, which have been focused
              primarily on our prior dealings with Takilant Ltd. (“Takilant”).

              In June 2007, Takilant purchased from us a 7% interest in our
              business in Uzbekistan for US$20.0 million and entered into a
              shareholders agreement with us. In September 2009, Takilant
              exercised its option to put its 7% interest to us for US$57.5 million,
              an amount specified in the shareholders agreement. In addition, we
              had agreements with Takilant relating to the acquisition of
              frequency spectrum (including with respect to 3G and LTE) and
              channels in Uzbekistan pursuant to which we paid Takilant an
              aggregate of US$57.0 million.

              It has also been reported in the press that Takilant is currently being
              investigated in Sweden and Switzerland on allegations that it and
              certain persons associated with it have committed acts of bribery and
              money-laundering connected with their activities in Uzbekistan, and
              also that Takilant is being investigated in the Netherlands and
              perhaps other jurisdictions. These investigations may, in part,
              involve us.

              As a result of concerns arising from press reports regarding Takilant,
              we commenced a review with respect to our operations in
              Uzbekistan, including our relations with Takilant, and in 2013 we
              retained external counsel with expertise relating to the U.S. Foreign
              Corrupt Practices Act (“FCPA”) and other anticorruption laws and
              regulations to conduct such review.

              Following notice of the investigations by the SEC, DOJ and OM,
              we established a Special Committee of the Supervisory Board in


                                                70
Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 71 of 80




        March 2014 to oversee the internal investigation being conducted
        by the company’s external counsel and our response to the inquiries
        by various authorities. The Special Committee consists of directors
        who qualify as independent for purposes of Rule 10A-3 under the
        Exchange Act. The investigation being conducted by the company’s
        external counsel has been focused primarily on our Uzbekistan
        operations, including our relations with Takilant, and whether there
        was any conduct in our operations in Uzbekistan that may have
        violated the anti-bribery provisions of the FCPA, the FCPA’s books
        and records and internal controls provisions, applicable local laws
        and/or our own internal policies. The investigation is also reviewing
        our operations in additional countries.

        We expect to continue incurring costs related to the investigations,
        primarily professional fees and expenses, which may be significant.
        These costs relate to responding to requests for information,
        testimony and other information in connection with the
        investigations and in conducting the internal investigation, and we
        cannot predict at this time the ultimate amount of all such costs.
        These matters may require the involvement of certain members of
        our senior management that could impinge on the time they have
        available to devote to other matters relating to the business. We may
        also see ongoing media and governmental interest in these matters
        that could impact the perception of us and result in reputational harm
        to our company. The investigations have received media attention
        in a number of jurisdictions, and parliamentary hearings held by the
        Norwegian Government have addressed the investigations.

        The SEC, DOJ and Dutch investigations, as well as our own
        investigations, are continuing, and we have cooperated, and
        continue to cooperate, with the authorities in these investigations.
        We are also exploring the prospect of resolving the company’s
        potential liabilities arising from the facts established in the
        investigations. We are unable to predict the duration, scope or
        results of the ongoing investigations or how the results of these
        investigations or any resolutions may impact our business, results of
        operations, financial condition, or the assessment of our internal
        controls. Further, there can be no assurance that such investigations
        will not be broader in scope than they currently appear, or that new
        investigations will not be commenced in these or other jurisdictions,
        or that there will not be litigation commenced against us.

        One or more enforcement actions could be instituted in respect of
        the matters that are the subject of some or all of the investigations.
        The DOJ and SEC have a broad range of civil and criminal sanctions
        under the FCPA and other laws and regulations including, but not


                                         71
Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 72 of 80




         limited to, judgments, settlements, injunctive relief, debarment or
         other relief, disgorgement, fines, penalties, modifications to
         business practices, including the termination or modification of
         existing business relationships, the imposition of compliance
         programs and the retention of a monitor to oversee compliance with
         the FCPA, and criminal convictions and/or penalties. The OM and
         enforcement authorities in other jurisdictions also have a range of
         sanctions under the relevant laws and regulations. There can be no
         assurance that any investigation will not conclude that a violation of
         applicable law has occurred. The imposition of any of these
         sanctions or remedial measures could have a material adverse effect
         on our business or financial condition.

  164.   The 2014 Form 20-F also sated in relevant part:

         (b)    Management’s Annual Report on Internal Control Over
                Financial Reporting

         Our management is responsible for establishing and maintaining
         adequate internal control over financial reporting as defined in Rules
         13a-15(f) and 15d-15(f) under the Exchange Act. Our internal
         control system was designed to provide reasonable assurance
         regarding the reliability of financial reporting and the preparation
         and fair presentation of our company’s published consolidated
         financial statements under generally accepted accounting principles.

         There are inherent limitations to the effectiveness of any system of
         controls and procedures, including the possibility of human error
         and the circumvention or overriding of the controls and procedures.
         Because of its inherent limitations, internal control over financial
         reporting may not prevent or detect misstatements. Also, projections
         of any evaluation of effectiveness to future periods are subject to
         risk that controls may become inadequate because of changes in
         conditions, or that the degree of compliance with the company’s
         policies and procedures may deteriorate.

         Our management has assessed the effectiveness of our company’s
         internal control over financial reporting as of December 31, 2014.
         In making its assessment, our management has utilized the criteria
         set forth in the Internal Control – Integrated Framework (2013)
         issued by the Committee of Sponsoring Organizations of the
         Treadway Commission and the Securities and Exchange
         Commission’s Guidance Regarding Management’s Report on
         Internal Control Over Financial Reporting Under Section 13(a) or
         15(d) of the Exchange Act.



                                          72
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 73 of 80




               As a result of management’s assessment of our internal control
               over financial reporting as of December 31, 2014, management
               concluded that our internal control over financial reporting was
               effective. [Emphasis added].

       165.    The 2014 Form 20-F contained signed certifications pursuant to SOX by

Defendants Lunder and Davies, stating that the financial information contained in the 2014 20-F

was accurate and disclosed any material changes to the Company’s internal control over financial

reporting.

       166.    The above statements regarding the Company’s internal controls were false and

misleading as the Company admitted in the Deferred Prosecution Agreement that it (a) failed to

implement adequate internal accounting controls; (b) failed to enforce the internal accounting

controls it did have in place, which permitted the above-referenced bribe payments to occur

without detection or remediation; (c) failed to implement a system for conducting, recording, and

verifying due diligence on third parties, including joint venture partners, consultants, reseller

companies, and suppliers to uncover their true nature, beneficial ownership, and possible

corruption risks; and (d) failed to require that all consulting agreements be for bona fide services,

that agreed-upon payments were commensurate with the services to be performed, and that

services paid for were, in fact, performed. Further, the Company admits that it knowingly failed

to conduct meaningful auditing or testing of its consultant agreements, invoices, and payments,

including those with the Shell Company and failed to conduct adequate investigations of

corruption complaints. The Company admits that it also had no policy regarding payments to bank

accounts located in places where the contractual partner neither performed work nor had

operations. See also ¶¶ 78-87.




                                                 73
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 74 of 80




       167.    On May 14, 2015, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter ended March 31, 2015

(the “Q1 2015 6-K”). The Q1 2015 6-K also stated in relevant part:

               UZBEKISTAN

               […] Mobile service revenue increased by 13% YoY to UZS 405.5
               billion driven by a 14% YoY improvement in ARPU to UZS 12,819,
               while the customer base decreased by 1% YoY to 10.4 million. […]
               [Emphasis added].

       168.    The above statements were false and misleading as the mobile service revenue

increase of 13%, the 1% year over year growth in the customer base to 10.4 million and the 14%

improvement in ARPU was made possible by the bribery described above. Because Defendants

put the topic of the cause of its financial success at issue, then Defendants were obligated to

disclose information concerning the source of the Company’s success, since reasonable investors

would find that such information would materially alter the mix of available information.

       169.    On August 6, 2015, the Company filed a report on Form 6-K with the SEC

announcing the Company’s financial and operating results for the quarter ended June 30, 2015 (the

“Q2 2015 6-K”). The Q2 2015 6-K also stated in relevant part:

               UZBEKISTAN

               […] Mobile service revenue increased by 9% YoY to UZS 439
               billion as a result of a 10% YoY increase in ARPU, driven by 19%
               YoY growth in mobile data revenue. […] [Emphasis added].

       170.    The above statements were false and misleading as the mobile service revenue

increase of 9%, the 10% improvement in ARPU, and the 19% year over year growth in mobile

data revenue was made possible by the bribery described above. Because Defendants put the topic

of the cause of its financial success at issue, then Defendants were obligated to disclose information




                                                 74
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 75 of 80




concerning the source of the Company’s success, since reasonable investors would find that such

information would materially alter the mix of available information.

       171.    On August 13, 2015, post-market, it was reported that U.S. authorities asked

European counterparts to seize roughly $1 billion in assets related to a wide-ranging criminal probe

of alleged corruption by VimpelCom, MTS, and TeliaSonera, for paying hundreds of millions of

dollars to businesses controlled by Ms. Karimova to secure wireless spectrum in Uzbekistan.

       172.    On this adverse news, the Company’s ADRs fell from a closing price of $5.56 on

August 13, 2015 to an intraday low of $5.305 on August 14, 2015 ($0.255 or a 4.6% decline).

       173.    Finally, on November 3, 2015, pre-market, the Company announced that it had set

aside $900 million for litigation costs in connection with U.S. and Dutch investigations into the

Company’s operations in Uzbekistan.

       174.    On this adverse news, the Company’s ADRs dropped from $3.665 (the trading high

of the day) to an intraday low of $3.48 ($0.19 or a 5.0% decline).

       175.    As a result of Defendants’ wrongful acts and omissions, Plaintiff and other class

members have suffered significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       176.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired VimpelCom securities between December 2, 2010 and November 3, 2015, inclusive,

seeking to pursue remedies under the Securities Act and the Exchange Act.

       177.    The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff and can only be

ascertained through appropriate discovery, Plaintiff believes that there are hundreds or thousands



                                                75
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 76 of 80




of members in the proposed Class. Record owners and other members of the Class may be

identified from records maintained by VimpelCom or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice that customarily used in securities class

actions.

       178.    Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       179.    Plaintiff will fairly and adequately protect the interests of the members of the Class

and have retained counsel competent and experienced in class and securities litigation.

       180.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               (a)       whether the federal securities laws were violated by Defendants’ acts as

       alleged herein;

               (b)       whether statements made by Defendants to the investing public during the

       Class Period misrepresented material facts about the business, operations and management

       of the Company; and

               (c)       whether the members of the Class have sustained damages and, if so, the

       proper measure of damages.

       181.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden




                                                 76
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 77 of 80




of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                     APPLICABILITY OF PRESUMPTION OF RELIANCE:
                          FRAUD-ON-THE-MARKET DOCTRINE

       182.    At all relevant times, the market for VimpelCom ADRs was an efficient market for

the following reasons, among others:

               (a)      The Company’s ADRs met the requirements for listing, and was listed and

       actively traded on the NASDAQ, a highly efficient and automated market;

               (b)      During the Class Period, on average, over several hundreds of thousands of

       shares of VimpelCom ADRs were traded on a weekly basis, demonstrating a very active

       and broad market for the Company’s stock and permitting a very strong presumption of an

       efficient market;

               (c)      VimpelCom regularly communicated with public investors via established

       market communication mechanisms, including through regular disseminations of press

       releases on the national circuits of major newswire services and through other wide-ranging

       public disclosures, such as communications with the financial press and other similar

       reporting services;

               (d)      VimpelCom was followed by several securities analysts who wrote reports

       that were distributed to the sales force and certain customers of their respective brokerage

       firms during the Class Period. Each of these reports was publicly available and entered the

       public marketplace; and

               (e)      Unexpected material news about VimpelCom was rapidly reflected and

       incorporated into the Company’s stock price during the Class Period.




                                                77
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 78 of 80




       183.    As a result of the foregoing, the market for the Company’s common stock promptly

digested current information regarding VimpelCom from all publicly available sources and

reflected such information in VimpelCom’s ADR price. Under these circumstances, all purchasers

of the Company’s common stock during the Class Period suffered similar injury through their

purchase of VimpelCom’s ADRs at artificially inflated prices, and a presumption of reliance

applies.

                                             COUNT I

                            (Against All Defendants For Violations of
                     Section 10(b) And Rule 10b-5 Promulgated Thereunder)

       184.    Plaintiff incorporates the above referenced paragraphs.

       185.    During the Class Period, Defendants disseminated or approved the false statements

specified above, which they knew or deliberately disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

       186.    Defendants violated § 10(b) of the 1934 Act and Rule 10b-5 in that they:

               (a)      employed devices, schemes and artifices to defraud;

               (b)      made untrue statements of material facts or omitted to state material facts

       necessary in order to make the statements made, in light of the circumstances under which

       they were made, not misleading; or

               (c)      engaged in acts, practices, and a course of business that operated as a fraud

       or deceit upon plaintiff and others similarly situated in connection with their purchases of

       VimpelCom securities during the Class Period.

       187.    Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for VimpelCom securities. Plaintiff and the Class


                                                 78
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 79 of 80




would not have purchased VimpelCom securities at the prices they paid, or at all, if they had been

aware that the market price had been artificially and falsely inflated by defendants’ misleading

statements.

                                           COUNT II

                             (Violations of Section 20(a) of the
                      Exchange Act Against the Individual Defendants)

       188.    Plaintiff incorporates the above referenced paragraphs.

       189.    The Individual Defendants acted as controlling persons of VimpelCom within the

meaning of § 20(a) of the 1934 Act. By virtue of their positions with the Company, and ownership

of VimpelCom securities, the Individual Defendants had the power and authority to cause

VimpelCom to engage in the wrongful conduct complained of herein. VimpelCom controlled the

Individual Defendants and all of its employees. By reason of such conduct, Defendants are liable

pursuant to § 20(a) of the 1934 Act.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

               (A)    Determining that this action is a proper class action under Rule 23 of the

       Federal Rules of Civil Procedure;

               (B)    Awarding damages in favor of Plaintiff and the other Class members

       against all Defendants for all damages sustained as a result of Defendants’ wrongdoing, in

       an amount to be proven at trial, including interest thereon;

               (C)    Awarding Plaintiff and the Class their reasonable costs and expenses

       incurred in this action, including counsel fees and expert fees; and

               (D)    Such other and further relief as the Court may deem just and proper.

                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.


                                                   79
    Case 1:15-cv-08672-ALC-OTW Document 156 Filed 04/14/20 Page 80 of 80




Dated: April 14, 2020

                                          GAINEY McKENNA & EGLESTON


                                          By: /s/ Thomas J. McKenna
                                              Thomas J. McKenna
                                          Gregory M. Egleston
                                          501 Fifth Avenue, 19th Floor
                                          New York, NY 10017
                                          Telephone: (212) 983-1300
                                          Facsimile: (212) 983-0383
                                          Email: tjmckenna@gme-law.com
                                          Email: gegleston@gme-law.com

                                          Attorneys for Lead Plaintiff




                                     80
